Case 9:18-cv-80176-BB Document 500-14 Entered on FLSD Docket 05/09/2020 Page 1 of 42
                                               CONFIDENTIAL


                   RESPONSE TO LEONARD REPORT: KLEIMAN V. WRIGHT
             EXPERT REPORT OF DR. WILLIAM G. EGGINGTON, APRIL 17 2020


    Introduction
            1.       I am a professor of English Language and Linguistics at Brigham Young University,

    Utah and have been at the university since 1988. From 2007 to 2013, I was chair of the Linguistics

    Department, one of the largest linguistics department in the U.S. with respect to undergraduate

    enrollments. The Department consists of 24 full-time faculty. From 2013 to 2018, I was Ludwig-Weber-

    Seibach Humanities Professor within the College of Humanities. This is a five-year professorship given in

    recognition of one’s contributions to the university and to the general field. Throughout my university-

    level teaching career, I have taught a range of graduate and undergraduate classes including general

    linguistics, sociolinguistics, psycholinguistics, varieties of English, grammar and usage, semantics,

    discourse analysis, second language acquisition, TESL (Teaching English as a Second Language)

    methodology and applied linguistics research methodologies.

            2.       Over the past 12 years, I have taught a specialized class in Forensic Linguistics at both

    Brigham Young University, and, by invitation, at the University of Utah; I have presented papers in

    forensic linguistics at national and international conferences; and I have published in this area. I co-

    authored two peer-reviewed papers in the Harvard Latino Law Review; the first of these papers was co-

    authored with Judge Lynn. W. Davis of Utah’s Fourth District Court. I have been an instructor in a

    number of Continuing Legal Education events concerning Forensic Linguistics and Corpus Linguistics.

    Most recently, I convened a colloquium on Corpus Linguistics and the Law at the American Association

    of Applied Linguistics and co-taught a workshop on the same topic to the Georgia State Supreme Court.

            3.       I received my M.A. and Ph.D. in Linguistics from the University of Southern California

    with a sub-specialization in Sociolinguistics – the study of how language functions at the social level. My

    Ph.D. dissertation consisted of a study of minority language behavior and behavior toward language

    within a Los Angeles area school district.
Case 9:18-cv-80176-BB Document 500-14 Entered on FLSD Docket 05/09/2020 Page 2 of 42
                                               CONFIDENTIAL
                                                                                                                  2


              4.      My attached curriculum vitae (Exhibit 1) reveals a research and publications record and

    involvement in other scholarly activities in the applied linguistics field that qualifies me to provide expert

    analysis of legal and non-legal issues involving English as a second language proficiency, non-standard

    Englishes, discourse analysis, communication breakdowns, and textual analysis. As such, I have been

    involved as a consultant and designated as an expert witness in cases involving linguistic analysis. I have

    testified numerous times in U.S. state and federal courts. A brief synopsis of these cases is provided in

    Exhibit 2.

              5.      I am a member of the International Association of Forensic Linguistics (IAFL), the

    premier forensic linguistics association. As such, I adhere to the IAFL’s code of practice. This code of

    practice recommends inserting the following statement in each report.

                      This report is based on my professional knowledge and expertise, and on my research
                      using established and accepted linguistic knowledge and methodology. The data and
                      sources that I considered in forming the professional opinions expressed here are
                      referenced where relevant throughout the report. If sworn as a witness, I could testify
                      competently to the matters stated herein. I understand that my duty in providing written
                      reports and giving evidence is to assist the justice system—and that this duty overrides
                      any obligation to the party by whom I am engaged or the person who has paid or is liable
                      to pay me. I confirm that I have complied and will continue to comply with my duty.

              6.      I am being compensated in this case at an hourly rate of $500.00 for analysis, research,

    consultation, and report writing, and $600.00 per hour with minimums for live testimony at deposition,

    hearing, or trial. My compensation is not contingent in any way on the outcome of this case.

              7.      I was recently contacted by Zalman Kass of Rivero Mestre LLP, Miami Florida and

    asked to undertake the following:

                      a.       Respond to a report written by Dr. Robert Leonard in which he was asked “to

                               analyze specific emails belonging to two different sets of documents of

                               questioned origin1” and determine their relationship to a set of documents known

                               to have been written by Dr. Craig Wright.




    1
        Leonard Report, p. 6
Case 9:18-cv-80176-BB Document 500-14 Entered on FLSD Docket 05/09/2020 Page 3 of 42
                                               CONFIDENTIAL
                                                                                                                   3


                     b.       Write a report based upon my findings.


    Research Design

            8.       In accordance with this request, I determined to conduct a multifaceted research design

    that involved the following:

                     a.       Conduct a review of forensic linguistics published, peer-reviewed authorial

                              attribution research.

                     b.       Conduct a detailed analysis of Dr. Leonard’s report.

                     c.       Conduct an assessment of that report with respect to the reliability and validity of

                              its findings.

                     d.       Offer an opinion of the reliability and validity of that report and its findings.

                     e.       Write a report detailing the rationale for that opinion.


    Opinion

            9.       After conducting a study as outlined above and as described in detail in the following

    paragraphs, I have determined that the research methods Dr. Leonard uses in coming to his opinion fail

    essential reliability and validity tests and cannot be considered “scientific.” Having failed both the

    reliability and validity tests, it is impossible to ascribe any scientific worth or credibility to Dr. Leonard’s

    opinions with respect to the author of the questioned documents. In fact, these opinions appear to be the

    result of advocacy research rather than a representation of scientific principles.



    Rationale for my Opinion

            10.      The following discussion will provide evidence of the assertions contained in the opinion

    above. I will first briefly review the field of authorial attribution within general forensic linguistics

    concluding with a critique of the research methodology used by Dr. Leonard. I will then evaluate Dr.

    Leonard’s findings in terms of reliability and validity by conducting a number of tests on the same data

    set he has used. A summary of findings and rationale for my opinion will then conclude this report.
Case 9:18-cv-80176-BB Document 500-14 Entered on FLSD Docket 05/09/2020 Page 4 of 42
                                               CONFIDENTIAL
                                                                                                                  4


    Authorial Attribution and Forensic Stylistics

            11.      The forensic linguistic subfield of “Authorial Attribution” has a substantial literature (see

    “References” at the end of this report and related footnotes). Much of this literature focuses on ensuring

    that strict scientific standards are met, often in response to strong claims that each author possesses a

    distinct individual writing style, or a word print, that can be used to identify who wrote an unknown text.

    Herein lies a long and on-going, sometimes contentious, dispute among scholars in forensic linguistics

    revolving around the professional integrity of the field. A small group of individuals are proponents of

    “forensic stylistics,” a case-by-case qualitative research method pioneered by Dr. Gerald McMenamin and

    followed by Dr. Robert Leonard2 as asserted by Chaski (2013) and confirmed by his use of this method in

    his Kleiman v. Wright report. Members of this group claim that an individual’s writing style is revealed

    through various “stylemarkers”. These style markers are subjectively chosen, on a case-by-case basis,

    because, as McMenamin (2002) states “ … authorship identification requires the identification of an

    aggregate of markers, each of which may be found in other writers, but all of which would unlikely be

    present together in any other writer.”

            12.      As will be further discussed below, many forensic linguists with research and court

    experience in authorial attribution feel that the reliance on subjective, case-by-case markers followed by

    proponents of forensic stylistics undermines the integrity of the broad forensic linguistics subfield. This

    group advocate for a more objective, “big data” quantitative approach to determining authorship

    sometimes referred to as “forensic stylometry.”3 In essence, forensic stylometric approaches use

    computational linguistic methods to objectively and scientifically determine “a priori” the linguistic

    features of an “idiolect” (an individual’s “word print”), and then apply that knowledge to discovering the

    authorship of unknown texts. This approach is very much in line with established scientific methods.



    2
     Chaski, C. E. (2013). Best Practices and Admissibility of Forensic Author Identification. Journal of Law
    and Policy. 11(2). p.362.
    3
     Ainsworth, J., and P. Juola (2019), “Who Wrote This?: Modern Forensic Authorship Analysis as a
    Model for Valid Forensic Science.” Washington University Law Review, 96, 5, 2019: 1159-1186.
Case 9:18-cv-80176-BB Document 500-14 Entered on FLSD Docket 05/09/2020 Page 5 of 42
                                               CONFIDENTIAL
                                                                                                                    5


            13.      A leading linguist and legal scholar, Professor Lawrence M. Solan of the Brooklyn Law

    School has issued the following challenge to forensic stylistic proponents:

                     ... it will be incumbent upon those whose work is more intuitively stylistic to demonstrate
                     its scientific underpinnings. This can be accomplished by incorporating stylistic features
                     into the computational algorithms being developed by computational linguists and
                     computer scientists. The insightful observations of stylistic analysts that take advantage
                     of such nuances as word choice, punctuation, and spelling errors can be used to expand
                     the range of factors that computer scientists include in their models, with the potential of
                     adding power, even if only incrementally (Solan, 2013, p. 574).

            Professor Solan’s recommendation to those advocating forensic stylistics suggests that they have

    yet to “demonstrate its scientific underpinnings.” To this date, no known demonstration has been

    forthcoming. It is this severe methodological weakness that is at the heart of my misgivings regarding the

    reliability and validity of forensic stylistics as it is currently practiced, and as demonstrated by Dr.

    Leonard in Kleiman v. Wright.

            14.      Because linguists advocate for the scientific study of language, I am not alone in

    questioning the scientific standing and research methodology of Dr. McMenamin’s and Dr. Leonard’s

    “forensic stylistics” approach. In her appraisal of forensic stylistics, noted forensic linguist Carol Chaski

    (2013:362) states that:

                     As actually practiced in the reports … , the [forensic stylistics] method consists of two
                     steps:
                     1. Select style markers by reading the questioned (“Q”) and known (“K”) documents;
                     2. Decide the authorship of the questioned document(s) based on the style markers by
                        listing similarities and/or differences and deciding which similarities and which
                        differences are important or not.
                     The method offers:
                     i.       no protocol for the order of reading Q or K first, or back and forth between Q and
                              K;
                     ii.      no protocol for internal consistency testing of K or Q documents, so that any
                              number of Q documents can be put together, in violation of a standard forensic
                              science principle of non-contamination;
                     iii.     no protocol for determining the importance or “significance” of style markers,
                     iv.      no use of statistical analysis (in actual case reports);
                     v.       no standard reference set of style markers to be reviewed in each case.

            15.      By selecting author determinative style markers, Leonard, following McMenamin,

    disregards the substantial sociolinguistic variation research which indicates that adult speakers and writers
Case 9:18-cv-80176-BB Document 500-14 Entered on FLSD Docket 05/09/2020 Page 6 of 42
                                               CONFIDENTIAL
                                                                                                                 6


    of any language have a repertoire of genre and register styles available to them that vary according to

    cultural and situational contexts involving the norms of the speech, or discourse community one is

    addressing, the topic one is writing about, the relationship between writers and their audience, and the

    mode or vehicle of transmission (e.g., spoken, written, telephone, email, text). I often engage my students

    in an exercise where we transform, informal spoken English, “I looked at the ball” into academic English,

    “Personal observations were conducted vis-à-vis a designated spherical object.” In so doing, we replace

    all the Germanic-influenced vocabulary with Latinate and French influenced vocabulary (except for “a”),

    we nominalize the verb (observe to observations), and we transform a simple active voice sentence into a

    complex passive sentence.

            16.      Using large corpus data, Biber (1988) has shown that many speakers and writers

    regularly and subconsciously access a wide selection of linguistic features in order to change their

    language style along a spectrum ranging from informal phone conversations to formal academic or legal

    papers. This ability to engage in sophisticated “intra-textual variation” presents huge problems for “inter-

    textual variation” studies involving authorial attribution that rely on the notion of cherry-picked “style

    markers” that supposedly are maintained across different genre and different registers.

            17.      As noted previously, Ainsworth4 and Juola (2019) advocate an author identification

    approach they label as “forensic stylometry” that relies on computer algorithms derived from large sets of

    linguistic data that have successfully identified the authors of questioned writings. In order to contrast

    their approach with forensic stylistics they quote:

                     … lawyer and linguist Lawrence Solan [who] considered the question of how the legal
                     system should judge the admissibility of forensic stylistic analyses conducted by linguists
                     who had not subjected their methods to objective testing.5 He contrasted two kinds of
                     authorship attribution experts, calling one Lucy and the other Lacy. Lucy is trained in
                     using computer algorithmic analysis of textual features, has tested those algorithms on
                     texts, and can supply a known error rate. Her methods provide correct answers in 88% of
                     her tests, and she is working to improve the algorithms to increase the accuracy of her

    4
     It should be noted that Janet Ainsworth, a law professor at Washington University, is the immediate-past
    president of the International Association of Forensic Linguistics.
    5
     Solan, L. M. (2013). Intuition versus Algorithm: The Case of Forensic Authorship Attribution. Brooklyn
    Journal of Law and Policy, 21(551). Retrieved from http://ssrn.com/abstract=2272090
Case 9:18-cv-80176-BB Document 500-14 Entered on FLSD Docket 05/09/2020 Page 7 of 42
                                               CONFIDENTIAL
                                                                                                               7


                      methods. Lacy, on the other hand, is trained in linguistics and uses style markers to
                      analyze texts. Her experience in analyzing texts and her training in linguistics have led
                      her to conclude that a set of 36 style markers can be used to determine whether a known
                      author likely composed a questioned text. She has never tested the method on samples
                      where the answer is already known, so she cannot provide an error rate -- that said, she is
                      confident that her analyses actually work. How then, Solan asks, should a judge
                      determine the admissibility of testimony presented by Lucy versus Lacy? In considering
                      that question, Solan relies in part on the fact that Lucy's methods have been subjected to
                      validity tests. By examining the results of those tests, fact-finders can judge for
                      themselves how to weigh her testimony. Thus, if the results of Lucy's tests exonerate the
                      defendant, the fact-finder not only knows this conclusion by Lucy, but also knows that
                      these tests, and the conclusions Lucy draws from them, have been shown to be fairly
                      accurate (although not perfect).
                      … Conversely, Lacy's error rate may be enormous. Without validity testing, neither Lacy
                      nor the factfinders weighing her testimony have any way of calculating the method's true
                      error rate; thus, the jurors have no basis for judging whether her conclusions in these
                      cases are likely to be right or wrong (Ainsworth and Juola, 2019:1168).

              18.     These concerns regarding the non-scientific methodological weaknesses of forensic

    stylistics gained public prominence in 2011 when Dr. McMenamin submitted a report in a case involving

    Facebook founder, Mark Zuckerberg, as to who wrote a set of disputed e-mails. The case was reviewed

    in the New York Times by Ben Zimmer (July 24 2011).6 Zimmer references a statement by Dr. Ron

    Butters, a highly respected linguist and then out-going president of the International Association of

    Forensic Linguists. Zimmer states:

                      But Mr. McMenamin’s report has raised eyebrows in the forensic linguistics community.
                      Earlier this month, the outgoing president of the International Association of Forensic
                      Linguists, Ronald R. Butters, publicly questioned whether Mr. McMenamin could
                      actually establish that Mr. Zuckerberg likely did not write the e-mails based on such
                      slender evidence. For example, the would-be Zuckerberg e-mails had one instance of
                      uncapitalized “internet,” while a sample of e-mails known to be sent by Mr. Zuckerberg
                      had two capitalized instances of “Internet.” “Are we really doing ‘scientific’ and
                      ‘linguistic’ analysis at all when we simply note instances or absences of this or that
                      superficial textual feature?” Mr. Butters asked.

              19.     This notoriety prompted a discussion on the premier academic linguistics blog “Language

    Log”7 where Dr. McMenamin’s forensic stylistic methodology was overwhelmingly challenged. Indeed,

    one commentator (Marcel B. Maatley, September 28, 2011 @ 3:29 pm) stated that:



    6
        See http://www.nytimes.com/2011/07/24/opinion/sunday/24gray.html
    7
        See http://languagelog.ldc.upenn.edu/nll/?p=3309
Case 9:18-cv-80176-BB Document 500-14 Entered on FLSD Docket 05/09/2020 Page 8 of 42
                                               CONFIDENTIAL
                                                                                                               8


                     Several years ago I was consulted on a case in Oregon. Defendant was convicted of
                     murdering his wife solely on stylistic evidence, what I call “guilt by grammar.” Dr.
                     McMenamin and another stylistic expert persuaded the judge that defendant had typed a
                     photocopied document sent to Oregon State Police describing the woman's death. They
                     concluded that every fact in the letter exonerating defendant was a lie, that every
                     statement offering an instigative lead was a clever ruse, and that everything that said she
                     was killed incriminated him. Dr. McMenamin relied on 69 markers. In a murder case at
                     the same time in San Diego County, CA, Dr. McMenamin used a different set of markers
                     to prove defendant wrote an incriminating note. If the two sets of markers had been
                     switched between the two cases, the stylistic evidence would have proven each defendant
                     had not written the note in his own case but had written the note in the other case.

                     In his two books Dr. McMenamin says markers are decided on a case-by-case basis. He
                     gives no objective, or even subjective, guidelines for deciding what is specific to one case
                     vis-à-vis another. Surveying thirteen cases reported in transcripts of his testimony, in his
                     presentations, or in his books, I found each case had some significant difference in
                     theory, method and observations when compared to any other of the thirteen cases.

            20.      It is not my usual practice to cite internet blog commentary. I do so here, however, to

    show that the general forensic linguistic field has serious problems with the scientific reliability and

    validity of the forensic stylistics approach used by Dr. Leonard in his Kleiman v. Wright report.


    Leonard’s Forensic Stylistics Applications to Kleiman v. Wright

            21.      As noted, Dr. Leonard’s research method in his Kleiman v. Wright report consists of

    applying an analytical method commonly known as “forensic stylistics,” but, interestingly, not labeled as

    such by Leonard, to:

            a.       A set of 21 emails, one “tweet” and one Facebook posting, in all consisting of 4,360

                     words all “known” to have been written by Craig Wright (referred to as “Known Craig

                     Wright Documents”),

            b.       a set of 32 emails, of “questioned” authorship, that Dr. Wright denies having authored,

                     consisting of 3,738 words (referred to as “Category 1 Questioned Emails,” or Q

                     documents),

            c.       a set of three emails that Dr. Wright claims are partly authored by him, and partly

                     authored by an imposter consisting of 187 words (referred to as Category 2 Questioned

                     Emails, or Q documents).
Case 9:18-cv-80176-BB Document 500-14 Entered on FLSD Docket 05/09/2020 Page 9 of 42
                                               CONFIDENTIAL
                                                                                                                   9


              22.    Leonard opines that, “the language patterns of the Q documents are consistent with the

    language patterns found in the documents known to have been written by Dr. Craig Steven Wright.”

              23.    As noted and implied thus far, it is my opinion that Dr. Leonard’s research method fails

    the test of scientific reliability in that it does not produce stable and consistent results. Dr. Leonard claims

    to have discovered linguistic features that show that Craig Wright’s writing style, as determined by an

    examination of selected linguistic features in the emails known to have been written by Wright, appear in

    the Q emails. However, there is no scientific evidence that these specific features are unvarying

    predictors, or markers, of an individual’s writing style. In addition, the presence or absence of Dr.

    Leonard’s style markers has not been established in the research literature as having any predictive value.

    Thus, Dr. Leonard’s research method and his derived opinion also fail the validity test in that they do not

    measure what they claim to measure.

              24.    Having failed both the reliability and validity tests, it is impossible to ascribe any

    scientific worth or credibility to Dr. Leonard’s opinions with respect to the author of the questioned

    documents. They appear to be the result of advocacy research rather than a representation of scientific

    principles.

              25.    Nevertheless, I will now proceed to examine the 12 “linking features” or style markers as

    listed in Table 5 of Leonard’s report (p. 9) that Leonard claims prove that Craig Wright wrote the Q

    emails.

              a.     TRY AND + VERB

                     Leonard notes that there are three instances of the TRY AND + VERB construction (e.g., I

                     will try and talk to you tomorrow”) in the K Wright (Known Wright) emails. There are

                     two instances of this construction in the Q Cat 1 (Questioned Author) emails. There are

                     no instances of TRY TO + VERB in any of the emails. For Leonard, this is a salient style

                     marker because Craig Wright is an Australian, and, according to Leonard’s research
Case 9:18-cv-80176-BB Document 500-14 Entered on FLSD Docket 05/09/2020 Page 10 of
                                CONFIDENTIAL
                                       42
                                                                                                                 10


                   derived from using the GloWbE Corpus8, “’try and’ is the much less frequent variation as

                   compared to ‘try to’ in the Australian English sub-corpus.” I think what Dr. Leonard is

                   suggesting is that the TRY AND + VERB marker links Craig Wright to the Q emails

                   because of the complete absence of any TRY TO + VERB constructions in the K and Q

                   emails. To draw any conclusions from such a small data base is not scientifically sound.

                   In tennis, if I serve two aces in a row, does it follow that all my serves will be aces? Of

                   course not. In addition to the need of a much larger sample size, Leonard’s claim would

                   have integrity if there were evidence of peer-reviewed linguistic research establishing

                   TRY AND + VERB as a non-variant idiolect feature for some English speakers,

                   particularly Australian English speakers. However, there is none. Explorations of TRY

                   AND + VERB across various large corpora reveal that it is a common linguistic feature

                   found in all English varieties including U.S., U.K., and Australian Englishes across

                   formal and informal registers including U.S. Supreme Court opinions. English speakers

                   sometimes use TRY TO + VERB, and sometimes use TRY AND + VERB. The presence,

                   or absence of a smattering of TRY TO + VERB/TRY AND + VERB in the Q emails

                   basically means that any English speaker could have written the Q emails.

           b.      SETUP/BACKUP AS VERBS

                   Leonard has found four examples of Craig Wright using single word SETUP as a verb

                   and single word BACKUP as a verb. He finds one example of SETUP as a verb in the Q

                   email set. Based upon this single example in the Q email set, he draws a linkage. Once

                   again, the extremely low number of Q (1) instances fails scientific credibility standards.

                   In addition, an examination of the data in the GloWbE corpus indicates that using SETUP


   8
    The GloWbE (Global Web-based English) is a tagged (for part of speech) corpus consisting of 1.9
   billion words of global English sectioned, if needed, among 20 countries. It, like the other linguistic
   corpora mentioned in my report, was developed by Dr. Mark Davies, a colleague of mine at Brigham
   Young University. Dr. Davies and I have team taught a class on Corpus Linguistics and the Law, and we
   have contributed to BYU’s Law School’s preeminence in Law and Corpus Linguistics studies.
Case 9:18-cv-80176-BB Document 500-14 Entered on FLSD Docket 05/09/2020 Page 11 of
                                CONFIDENTIAL
                                       42
                                                                                                          11


              as a verb can be explained more as a typo, or as a feature of quickly constructed discourse

              than an idiolect feature. Note that in the first of Leonard’s K Wright examples, the

              sentence reads “We can setup a mapping plan to in our system.” Clearly this is unedited

              writing. There are other examples of quick, unedited writing in this email: “whist” for

              “whilst,” “others to the we outside,” and a sentence concluding with, “a global solution

              from Australia that”. This same email (DEF_00027396) contains BACKUP as a verb,

              and one of two COUPLE WITHOUT OF style markers. Perhaps these SETUP/BACKUP

              AS VERB features are simply examples of quick, unedited construction rather than style

              markers.

         c.   “COUPLE” WITHOUT “OF”

              Leonard has found two examples of COUPLE WITHOUT OF in the K Wright emails

              and one in the Q emails – again, to draw any conclusions from such a small data base is

              not scientifically sound. One is in DEF_00027396 which we have previously established

              was likely a hastily written email. The other example is contained in a one sentence

              response in an on-going email conversation where, once again, the focus is on content

              rather than on edited text. Leonard goes to great lengths to show that the COUPLE

              WITHOUT OF construction is “not in widespread use” in Australian English, but is a

              feature of American English. He implies that this reveals a style marker indicating that

              the Q document was written by Craig Wright. There is, however, a simpler explanation

              falling under the umbrella of Occam’s Razor, and that is that this particular Q email, at

              least, was written by someone who speaks American English.

         d.   EN-DASHES AND HYPHENS USED AS EM-DASHES

              Leonard has found 12 examples of EN-DASHES AND HYPHENS USED AS EM-

              DASHES in the K Wright emails and 8 examples in the Q emails. He cites these as style

              markers indicating same authorship. I am unaware of any research that looks at
Case 9:18-cv-80176-BB Document 500-14 Entered on FLSD Docket 05/09/2020 Page 12 of
                                CONFIDENTIAL
                                       42
                                                                                                                12


                    variability in EN/EM DASH usage9. I suspect the distinction between EN and EM dashes

                    seems of negligible consequence to most professionals, something left to computer auto-

                    correct settings. In the absence of usage data, and given the inconsequential nature of

                    EN –/EM - DASH with respect to meaning especially in email communication, I suspect

                    that there is considerable variability.10 I note, however, that Leonard cites Q “That was

                    Dave - his idea” as an example of an EN DASH being used as an EM DASH

                    (DEFAUS_00119173), but does not note two dashes in the following page (DEFAUS

                    _00111974) that appear to be EM DASHES. Leonard also notes that his marked EN/EM

                    DASHES “do not offset an internal clause in pairs of em-dashes, instead separating two

                    related clauses as one might expect with a semi-colon.” The on-line “Punctuation

                    Guide”11 states that “the em-dash is the most versatile punctuation mark.” As such, it is

                    going to serve a wide range of rhetorical purposes especially in free-flowing email

                    communication.

             e.     ALL CAPS FOR EMPHASIS

                    Leonard’s analysis reveals two all caps words (IS and NO) used for emphasis in the K

                    Wright documents (note the small number of instances, again) and 17 all caps words

                    (PLUS, ONLY, NO, STILL, ENTIRE, WILL, WILL NOT, ALL EVERYTHING, NO,

                    YOUR, NO WAY, NOT, PROMISE, PLEASE) used for emphasis in the Q emails. If

                    Leonard claims that exemplars consisting of one, two or three items are indicators of the




   9
     The year 2015 was “The English Projects” “Year of Punctuation.” Research was conducted on many of
   the English language’s punctuation convention, but not on en- or em- dashes. See Mulvey, C. (2016). The
   English Project's history of English punctuation. English Today, 32(3), 45-51.
   doi:http://dx.doi.org.erl.lib.byu.edu/10.1017/S0266078416000110
   10
    Note, in this sentence, that my computer, using MS Word, chose to use an EM-DASH after EN, but an
   EN-DASH after EM.
   11
        See https://www.thepunctuationguide.com/em-dash.html
Case 9:18-cv-80176-BB Document 500-14 Entered on FLSD Docket 05/09/2020 Page 13 of
                                CONFIDENTIAL
                                       42
                                                                                                       13


              Q documents being written by Craig Wright, then surely a 2K/17Q imbalance indicates

              that Craig Wright did not write the Q documents.

         f.   “ETC” WTHOUT PERIODS

              Leonard provides two examples in K Wright of ETC without a period (note the small

              “sample of the whole” size), and seven examples in Q of ETC without periods. The K

              Wright ETCs are each followed by either a “?” or “):”. On the other hand, four of the Q

              ETCs have no punctuation marks following them at all, and two are followed by commas.

              Once again, following Leonard’s faith in the veracity of small quantities as indicators of

              same, or different, authorship, surely his ETC analysis must point in the direction of the

              Q emails not being written by Craig Wright.

         g.   SEVERAL NEGATIONS IN A ROW

              Leonard points to two sequences of K Wright’s use of negatives used “to stress a point”

              and one negative sequence in the Q emails. Once again, any assertion Leonard makes

              regarding this so-called style marker is undermined by the extremely low frequency. In

              addition, multiple use of negatives for emphasis is a common rhetorical device and

              cannot be used as a distinctive marker of same authorship.

         h.   N-GRAMS

              Leonard provides a list of n-grams that, in reality, are mostly common simple

              expressions. Table 1 below lists their GloWbE frequencies.

              Table 1: GloWbE Frequencies for Leonard N-Grams

               N-Gram                                       Frequency

               was my best friend                           309

               to be a part of it                           1187

               Dave and I did                               4

               do not want to                               18685
Case 9:18-cv-80176-BB Document 500-14 Entered on FLSD Docket 05/09/2020 Page 14 of
                                CONFIDENTIAL
                                       42
                                                                                                      14


               Dave and I had                               21

               I do not believe                             5961

               the value of the                             15208

               do not know of                               647

               I had a few                                  1439

               just before he died                           125

               so that we have                               601

               that is what is                               1990

               to be able to                                97910

               I am not                                     118596

               it is not                                    217836

               I will not                                   21883

               I am a                                       75801


              The point of these GloWbE corpus searches is to show that many of the n-grams Leonard

              lists are simple common expressions and not indicators that the Q emails were written by

              Craig Wright. In fact, the absence of any highly unusual expressions is an indicator that

              the Q emails were not written by Craig Wright.

         i.   THE EMOTICON “;)” AS SENTENCE FINAL PUNCTUATION

              Once again, Leonard asks us to believe in the power of miniscule frequencies by pointing

              out that Craig Wright wrote the Q emails based on one K Wright use of the “;)” emoji

              and two uses in the Q emails.

         j.   NON-CONTRACTED “WILL”

              Leonard points out that non-contracted “will” is used exclusively in K Wright and all Q

              emails. There are no instances of contracted I’ll, He’ll, You’ll etc. He provides 14

              examples of non-contracted “will” in the K Wright emails consisting of 4360 words.
Case 9:18-cv-80176-BB Document 500-14 Entered on FLSD Docket 05/09/2020 Page 15 of
                                CONFIDENTIAL
                                       42
                                                                                                         15


              This means that Craig Wright used “will” 3.2 times per 1000 words in his emails. On the

              other hand, Leonard provides 44 examples of non-contracted “will” in all the Q emails

              consisting of 3925 words. Thus, in the Q emails, non-contracted “will” was used 11.1

              times per 1000 words. Following Leonard’s adherence to Forensic Stylistics, this

              significant difference in “will” usage per 1000 words (3.2/1000 versus 11.1/1000) must

              surely indicate that the writer of the Q emails was not Craig Wright. Note also that the

              subjects of the “will” modal in the K Wright emails consist of “we” (3), “he (2), “my

              wife” (1), “you” (1), “I” (7). On the other hand (again), the subjects of the “will” modal

              in the Q emails consist “I” (39), “he” (2), “you” (1) and “we” (1). Thus, the expression “I

              will” makes up 88.6% of the “will” modal in the Q emails while only 50% of the “will”

              modal in the emails written by Craig Wright. Following Forensic Stylistic notions, this

              finding has to be seen as another significant indicator that the Q emails were not written

              by Craig Wright – unless we choose to cherry-pick the data within an advocacy research

              model and ignore data that does not support our confirmation biases.

         k.   SENTENCE INITIAL CONJUNCTION, NO COMMA

              Leonard points out that there are two examples (low frequencies again) of Craig Wright

              beginning sentences with conjunctions “and” and “but”. These usages are labeled as

              “non-standard” except that I suspect that they are standard within informal e-mail

              communications. Leonard indicates that there are six examples of initial sentence

              conjunctions in the Q emails: three times as many leading to a much higher frequency in

              the Q emails than in the K Wright emails suggesting that the Q emails were not written

              by Craig Wright.

         l.   THE PREPOSITION “OF” MEANING “ABOUT”

              Leonard indicates that K Wright emails use the preposition “of” meaning “about” six

              times while the Q emails use it five times. This finding is apparently an indicator that

              Craig Wright wrote the Q emails. However, of the instances of “of” meaning about in the
Case 9:18-cv-80176-BB Document 500-14 Entered on FLSD Docket 05/09/2020 Page 16 of
                                CONFIDENTIAL
                                       42
                                                                                                               16


                    K Wright set of emails, four involve “know” or “knowledge”. A search of the GloWbE

                    Corpus for the “know of” phrase retrieves 3004 hits whereas a search for the “know

                    about” phrase produces only 428 hits. Thus Craig Wright is using the “standard” “know

                    of” expression, as is the author of the Q emails who uses “know of” four out of five

                    times. In this instance, Craig Wright cannot be identified as the writer of the Q emails

                    based upon his purported use of a standard, high frequency expression.


   Conclusion and Opinion

           26.      In his report, Dr. Leonard posits three hypotheses. They are:

           a.       Hypothesis 1. The language patterns in the Q documents are consistent with the language

                    patterns found in the Known documents of Dr. Wright.

           b.       Hypothesis 2. The language patterns in the Q documents are inconsistent with the

                    language patterns found in the Known documents of Dr. Wright.

           c.       Hypothesis 3. The data are insufficient to reach a conclusion either way.

           He then states:

                    “As demonstrated in the analysis below, the superior hypothesis for all Q documents
                    (individual email threads) is Hypothesis 1. That is, the language patterns of the Q
                    documents are consistent with the language patterns found in the documents known to
                    have been written by Dr. Craig Steven Wright.”

           27.      In my response to his report, I have shown that “forensic stylistics,” the foundation of Dr.

   Leonard’s method, lacks both theoretical and practical reliability and validity. It is simply not scientific.

   Furthermore, for many of Dr. Leonard’s Linking Features, I have presented information that leads one to

   accept Leonard’s Hypothesis 3 in that many of his features were simply standard English practices that

   could have been written by anyone.

           28.      In addition, once again, following forensic stylistics frameworks, I have indicated so-

   called “linking features” that support the notion that Craig Wright did not author the Q emails, thus

   supporting Hypothesis 2, namely that “the language patterns in the Q documents are inconsistent with the

   language patterns found in the Known documents of Dr. Wright.”
Case 9:18-cv-80176-BB Document 500-14 Entered on FLSD Docket 05/09/2020 Page 17 of
                                CONFIDENTIAL
                                       42
                                                                                                             17


           29.     I conclude by restating Dr. Ron Butters’ question presented in Paragraph 18 of this report

   as reported in the New York Times (July 24 2001): “Are we really doing ‘scientific’ and ‘linguistic’

   analysis at all when we simply note instances or absences of this or that superficial textual feature?”




   Dr. William G. Eggington, 17 April 2020
Case 9:18-cv-80176-BB Document 500-14 Entered on FLSD Docket 05/09/2020 Page 18 of
                                CONFIDENTIAL
                                       42
                                                                                                             18


   References


   In preparation for this report, I cited or referenced the following published literature:


   Aissen, J. (2003) Differential object marking: iconicity vs. economy. Natural Language and Linguistic
   Theory 213: 435–448.
   Baayen, R. H., van Halteren, H. and Tweedie, F. J. (1996) Outside the cave of shadows: using syntactic
   annotation to enhance authorship attribution. Literary and Linguistic Computing 11(3): 121–131.
   Bell, A. (1984) Language style as audience design. Language in Society 13(2): 145–204.
   Biber, Douglas. (1988), Variation across Speech and Writing. Cambridge: Cambridge University Press,
   1988.
   Carroll, S. E. (2001) Input and Evidence: the raw material of second language acquisition. Amsterdam
   and Philadelphia: John Benjamins.
   Chaski, C. E. (2013). Best Practices and Admissibility of Forensic Author Identification. Journal of Law
   and Policy. 11(2). p.333-376.
   Chaski, C. E. (2001) Empirical evaluations of language-based author identification techniques. Forensic
   Linguistics. The International Journal of Speech, Language and the Law 8(1): 1–65.
   Coulthard, R. M. (1994) On the use of corpora in the analysis of forensic texts. Forensic Linguistics
   1(1): 26–43.
   Coulthard, R. M. (2004) Author identification, idiolect, and linguistic uniqueness. Applied Linguistics
   25(4): 431–447.
   Coulthard, R. M. (2005a) The linguist as expert witness. Linguistics and the Human Sciences 1(1): 39–
   58.
   Coupland, N. (2007) Style, Variation and Identity. Cambridge: Cambridge University Press.
   Feiguina, O. and Hirst, G. (2007) Authorship attribution for small texts: literary and forensic
   experiments. Paper presented to the International Workshop on Plagiarism Analysis, Authorship
   Identification and Near-Duplicate Detection. 30th Annual International ACM SIGIR Conference
   (SIGIR ‘07).
   Grant, T. (2007) Quantifying evidence in forensic authorship analysis. The International Journal of
   Speech, Language and the Law 14(1): 1–25.
   Grant, T. and Baker, K. (2001) Identifying reliable, valid markers of authorship: a response to Chaski.
   Forensic Linguistics. The International Journal of Speech, Language and the Law 8(1): 66–79.
   Holmes, D. I. (1994) Authorship attribution. Computers and the Humanities 28(2): 87–106.
   Lancashire, I. (1997). ‘Empirically determining Shakespeare’s Idiolect. Shakespeare Studies, 25: 171–
   85.
   Love, H. (2002) Attributing Authorship: an introduction. Cambridge: Cambridge University
   Press.
   McMenamin, G. (2001) Style markers in authorship studies. Forensic Linguistics. The International
   Journal of Speech, Language and the Law 8(2): 93–97.
   McMenamin, G. (2002) Forensic Linguistics: advances in forensic stylistics. London: CRC Press.
   McMenamin, G. (2004) Disputed authorship in US Law. The International Journal of Speech,
Case 9:18-cv-80176-BB Document 500-14 Entered on FLSD Docket 05/09/2020 Page 19 of
                                CONFIDENTIAL
                                       42
                                                                                                             19


   Language and the Law 11(1): 73–82.
   Smith, S. S. and Shuy, R. (2002) Forensic psycholinguistics using language analysis for identifying and
   assessing offenders. http://www.fbi.gov/publications/leb/2002
   Solan, L. M. (2013). Intuition versus Algorithm: The Case of Forensic Authorship Attribution.
   Brooklyn Journal of Law and Policy, 21(551). Retrieved from http://ssrn.com/abstract=2272090
   Turell, M. T. (2004b) The disputed authorship of electronic mail: linguistic, stylistic and pragmatic
   markers in short texts. Paper presented at the First European IAFL Conference on Forensic
   Linguistics, Language and Law. Cardiff University.
   Williams, E. (1981) Language acquisition, markedness and phrase structure. In S. L. Tavakolian
   (ed.) Language Acquisition and Linguistic Theory 8–34. Cambridge, Mass.: MIT Press.
   Woolls, D. and Coulthard, R. M. (1998) Tools for trade. Forensic Linguistics. The International
   Journal of Speech, Language and the Law 5(1): 33–57.
Case 9:18-cv-80176-BB Document 500-14 Entered on FLSD Docket 05/09/2020 Page 20 of
                                CONFIDENTIAL
                                       42
                                                                                      20


   Exhibit 1: CV of Dr. William G. Eggington
   (attached)


   Exhibit 2: Overview of Forensic Linguistics Experience, Dr. William G. Eggington
   (attached)
Case 9:18-cv-80176-BB Document 500-14 Entered on FLSD Docket 05/09/2020 Page 21 of
                                       42
Case 9:18-cv-80176-BB Document 500-14 Entered on FLSD Docket 05/09/2020 Page 22 of
                                CONFIDENTIAL
                                       42
                                                                                        Eggington, CV, January 2020   2

   Public Education

       1979-1984: Teacher (part-time and full-time) at the La Puente Valley Adult School, Hacienda-La Puente School
           District, Los Angeles, California.
       1975-1978: Administrator, program developer and instructor for the Adult Migrant Education Centre, Queensland
           Department of Education, Brisbane Australia.
       1974-1975: Secondary Teacher (English and Humanities), Kahuku High School, Kahuku, Hawaii

   UNIVERSITY TEACHING EXPERIENCE

   Graduate: Forensic Linguistics, Language Policy and Planning, Applied Corpus Linguistics, English and Cross-
          cultural Communication, Varieties of English, Sociolinguistics, Semantics and Pragmatics, Language and
          Literature, Advanced Grammar, Second Language Acquisition, TESOL Methods.

   Undergraduate: Introduction to Human Language, Cross-cultural Communication, Introduction to Language, History
          of the English Language, English Grammar and Usage, Semantics, Discourse Analysis, Forensic
          Linguistics, Seminar in Contrastive Rhetoric, Seminar in Language and Society, Seminar in the Sociopolitics
          of the English Language, Language Planning and Policy in the Pacific Rim, Book of Mormon, Doctrine and
          Covenants.

   PUBLICATIONS

   Books

   2015: ESL Readers and Writers in Higher Education: Understanding Challenges, Providing Support. N. Evans, N.
           Anderson, W. Eggington (eds.). Routledge.
   2014: Mastering English through Global Debate. E. Talalakina, T. Brown, J. Bown, W. Eggington. Georgetown
           University Press.
   2005: Directions in Applied Linguistics. P. Bruthiaux, D. Atkinson, W. Eggington, W. Grabe, V. Ramanathan (eds).
           London: Multilingual Matters.
   2000: The Sociopolitics of English Language Teaching. J. Kelly-Hall and W. Eggington (eds.), London: Multilingual
           Matters.
   1997: Language Policy: Dominant English, Pluralist Challenges. W. Eggington and H. Wren (eds.), Amsterdam: John
           Benjamins Publishing Co.
   1990: Language: Maintenance, Power and Education in Australian Aboriginal Contexts. C. Walton and W. Eggington
           (eds.), Darwin, Australia: Northern Territory University Press.

   Peer-Reviewed Articles, Book Chapters, Conference Proceedings


   2020 “The monolingual and monocultural realities of South Korea’s English language policies” with Josh Jeung, Mary
            Garceau and Lindsay Stephenson. In Kashif Raza, Christine Coombe and Dudley Reynolds (eds.), Policy
            Development in TESOL and Multilingualism: Past, Present and the Way Forward.
   2020 “Factors Influencing ESL Students’ Selection of Intensive English Programs” with K. Blanco, M. Tanner, J.
            Hartshorn. Accepted for publication in TESOL Journal.
   2015: “Focusing on the Challenges: Institutional Language Planning.” In ESL Readers and Writers in Higher
            Education: Understanding Challenges, Providing Support. N. Evans, N. Anderson, W. Eggington (eds).
            Routledge.
   2015: “When Everything’s Right, but It’s Still Wrong: Cultural Influences on Written Discourse.” In ESL Readers and
            Writers in Higher Education: Understanding Challenges, Providing Support. N. Evans, N. Anderson, W.
            Eggington (eds.). Routledge.
   2014: “Language and the Law: An Overview of Forensic Linguistics”. In New Horizons in Linguistic Research:
            Conference Proceedings of the Linguistics Society of Korea. May 2014
   2013: “Using English Corpora to Teach and Learn High-Code/Low Code Register Variation.” In Proceedings of the
Case 9:18-cv-80176-BB Document 500-14 Entered on FLSD Docket 05/09/2020 Page 23 of
                                CONFIDENTIAL
                                       42
                                                                                          Eggington, CV, January 2020   3
            2013 Korea Multi-media Assisted Language Learning (KAMALL) International Conference, Seoul, South
            Korea. October 2013.
   2013: “Using Elicited Oral Response Testing in Order to Determine the Need for an Interpreter” (with Troy Cox). In
            Harvard Latino Law Review, Spring 2013
   2011: “Finding Justice in Translation: Recent American Jurisprudence Affecting Due Process for Linguistic Minorities
            Together with Practical Solutions” (with Judge Lynn W. Davis, Maxwell Alan Miller, Adam Prestidge). In
            Harvard Latino Law Review. Spring 2011.
   2010: “Towards Accommodating the “Tragedy of the Commons” Effect in Language Policy Development.” Current
            Issues in Language Planning. 11(4), 2010
   2010: Teacher Research Used to Evaluate Sheltered Instruction in a Science Classroom Setting” (with Kalani J.
            Eggington) Electronic Journal of Literacy Through Science. Volume 9 (Fall, 2009 - Spring 2010).
   2010: "Unplanned language planning." In R. Kaplan (ed.), Oxford Handbook of Applied Linguistics. 2nd Edition,
            Oxford: Oxford University Press
   2008: “Is There a Drift Towards Universal English-Based Rhetorical Patterns?” Proceedings of the 18th International
            Congress of Linguistics, Linguistics Society of Korea.
   2008: “Deception and Fraud.” In Dimensions of Forensic Linguistics, M. Teresa Turell and John Gibbons (eds.).
            Amsterdam: John Benjamins.
   2008: “So, You Want to Chair a Conference” (with M. Algren, E. Dwyer, B. Witt) in Leadership Skills for English
            Language Educators. N. Anderson, C. Coombe, M. McClosky (eds.) University of Michigan Press.
   2005: “Language Policy and Planning: Introduction.” In Directions in Applied Linguistics. P. Bruthiaux, D. Atkinson,
            W. Eggington, W. Grabe, V. Ramanathan (eds). London: Multilingual Matters.
   2004: "Rhetorical Influences: As Latin was, English is?" In Discourse across Languages and Cultures. C. M. Moder,
            A. Martinovic-Zic (eds.), Amsterdam: Benjamins.
   2004: “Unrestricting the Academic Restricted Code.” MEXTESOL National Convention, Selected Presentations,
            October 2004.
   2001: "Language Revitalization Planning within a Power/Solidarity Framework". In Current Issues in Language
            Planning: Vol 2:2&3, 2001: 231-241.
   2001: "Unplanned language planning." In R. Kaplan (ed.), Oxford Handbook of Applied Linguistics. Oxford: Oxford
            University Press, pp. 404-414.
   1999: "Bilingual creativity, multidimensional analysis, and world Englishes (with W. Baker)." In World Englishes, Vol.
            18, No. 3, pp. 343-357. Oxford: Blackwell Publishers.
   1998: "Written Academic Discourse in Korean: Implications for Effective Communication." In D. Oaks (ed.),
            Applications of Linguistics: An Introductory Reader. Fort Worth, Texas: Harcourt. 1998. Reprinted from
            "Written Academic Discourse in Korean: Implications for Effective Communication." In R. Kaplan, U.
            Conner (eds.) Writing Across Languages: Analysis of L2 Text. Reading MA: Addison-Wesley, 1987 (see
            below).
   1998: "To maintain, or to empower or to try to do both? Language policy in the South Pacific." In Frank Brinkhuis &
            Sascha Talmor (eds.), Memory, History and Critique: European Identity at the Millennium. Proceedings of
            the Fifth Conference of the International Society for the Study of European Ideas (ISSEI), 19-24 August
            1996, University for Humanist Studies, Utrecht, The Netherlands. CD-ROM. MIT Press Journals,
            Cambridge MA, USA
   1997: "Language Policy and English as a Metaphor." In W. Eggington and H. Wren (eds.) Language Policy:
            Dominant English, Pluralist Challenges. Amsterdam: John Benjamins Publishing Co.
   1997: "The roles and responsibilities of ESL teachers within national language policies." In W. Eggington and H.
            Wren (eds.) Language Policy: Dominant English, Pluralist Challenges. Amsterdam: John Benjamins
            Publishing Co.
   1996: "Analogical Modeling - A New Horizon". In W. Eggington (ed.), Revista di Linguistica, Special Edition on
            Analogical Modeling. Pisa, Italy. 7, II, 1995
   1995: "English: Everyone's Rock at the Center of the World? In Journal of Asian Pacific Communication. Avon,
            England: Multilingual Matters, 6: 139-151.
   1994: "Language Planning and Policy in Australia." In W. Grabe (ed.), Annual Review of Applied Linguistics, 1994.
            Cambridge University Press. 137-155.
   1993: "Language Planning, Language Teaching: An Exercise in HUMAN Resource Management". In TESOL:
            Building on Strength. Sydney: ACTA,
   1992: "From Oral to Literate Culture: An Australian Aboriginal Experience." In F. Dubin and N. Kuhlman (eds.) Cross-
Case 9:18-cv-80176-BB Document 500-14 Entered on FLSD Docket 05/09/2020 Page 24 of
                                CONFIDENTIAL
                                       42
                                                                                       Eggington, CV, January 2020   4
           Cultural Literacy: Global Perspectives on Reading and Writing. Regents/Prentice Hall, 81-98.
   1992: "Our Weakness in Writing: The Literacy Continuum Applied to Book of Mormon Peoples. Occasional Papers
           Series. Provo, Utah: FARMS.
   1991: "The History of the LDS Church in Australia." Requested contribution for The Encyclopedia of Mormonism:
           The History, Scripture, Doctrine, and Procedure of the Church of Jesus Christ of Latter-Day Saints.
           Macmillan.
   1990: "Evaluating the Impact of Bilingual Education in Aboriginal communities in the Northern Territory" (with R.
           Baldauf). In R. Baldauf and A. Luke (eds.) Language Planning and Education in Australasia, Avon, England:
           Multilingual Matters.
   1990: "Aboriginal English Prose: Similarities and Differences to Standard Australian English Prose." In C. Walton
           and W. Eggington (eds.) Language: Maintenance, Power and Education in Australian Aboriginal Contexts.
           Northern Territory University Press.
   1990: "Editors' Introduction." In C. Walton and W. Eggington (eds.) Language: Maintenance, Power and Education
           in Australian Aboriginal Contexts. Northern Territory University Press.
   1989: "Vocabulary Development in Aboriginal Languages" (with R. Baldauf). In Istvan Fodor and Claude Hagege
           (eds.) Language Reform: History and Future. Hamburg: H. Buske Publishing House.
   1987: "Written Academic Discourse in Korean: Implications for Effective Communication." In R. Kaplan, U. Conner
           (eds.) Writing Across Languages: Analysis of L2 Text. Reading MA.: Addison-Wesley.
   1983: "Discourse Analysis as a Pedagogical Tool" (with T. Ricento). In CATESOL (California TESOL) Occasional
           Papers, Fall 1983.
   1974: “Teaching English in Korea.” In TESL Reporter Vol. 07 No 4, Summer 1974.

   Professional Reports, Proceedings and Miscellaneous Publications

   2019:   How Valid and Reliable Is the Cayman Island Department of Immigration English Language Test? Report
           submitted to Samson Law Associates, George Town, Cayman Islands.
   2018:   The Meaning and Scope of “Full” in the Expression “Full Costs”: A Brief of Amici Curiae to the U.S. Supreme
           Court in Rimini Street V. Oracle USA, Inc.
   2018: Are “Quick Speed” and “One Touch” Trademarks Owned by ICON Health and Fitness? Report submitted to
           Maschoff Brennan, Salt Lake City, Utah
   2018: Did Lily Lee Understand the Prenuptial Agreement She Signed in 1999? Report submitted to Laughlin Legal
           PC, San Mateo, California.
   2017: Does “Governable” Mean “Required to be Governed” or “Able to be Governed”? Report Submitted to Parr
           Brown Gee & Loveless, Salt Lake City.
   2017: Who Wrote the Nightcrawler Screenplay? Report submitted to Parr Brown Gee & Loveless, Salt Lake City,
           Utah.
   2017: Did Schellman Submit Incorrect Information on Their Licensing Renewal? Report submitted to Schellman
           and Company LLC, Tampa, Florida.
   2017: Did Hao Zheng Understand His Miranda Rights? Report submitted to Alston and Bird, LLP.
   2016: Who Wrote Certain Slanderous Emails? Report submitted J.J. Kim & Associates, P.C. Garden Grove, CA.
   2016: Did Tanveer Shah Understand His Miranda Rights? Report submitted to Attny Paul Morgan, Houston, Tx.
   2016: Did Khatandi Understand His Police Interrogation? Report Submitted to Mitchell, Stein and Carey, Az.
   2015: Were Police Interpreter Services Adequate? Report submitted to Klein, Thorpe and Jenkins, Chicago, IL.
   2015: Did Perez Understand His Police interrogation? Report submitted to Attorney Norm Silverman, Tx.
   2015: Did Liu Understand Her Child’s Custody Agreement? Report submitted to Federal Pub Defend Office, Va.
   2015-1992: 31 additional legal reports
   2012: "Therefore Ye Are No More Strangers and Foreigners." BYU Speeches, 2011-2012. BYU Publications.
   2003: “Reversing Samoan Language Shift.” Web-published by U.S. Congressman Eni Faleomavaega,
           http://www.house.gov/faleomavaega/eggingtonspeech.pdf. Paper presented at International Samoan
           Language Commission conference, Los Angeles, December 2003.
   2002: "When a language dies, it doesn't stink." In TESOL Matters, Washington, DC: TESOL Publications, June 2002.
   1999: “Toward a Language Services Plan for the Salt Lake City 2002 Olympic Games: A Report for the Salt Lake
           Olympic Committee” 1999.
   1997: “Non-English Language Services at the Atlanta Olympic Games: A Report to the National Language and
           Literacy Institute of Australia.” (with E. Touchstone).
Case 9:18-cv-80176-BB Document 500-14 Entered on FLSD Docket 05/09/2020 Page 25 of
                                CONFIDENTIAL
                                       42
                                                                                            Eggington, CV, January 2020   5
   1996: "Of things professional and corporate." In TESOL Matters, Washington, DC: TESOL Publications, October
           1996.
   1995: "Sociopolitical Concerns at TESOL'96" (with David Shea). In TESOL Matters, Washington, DC: TESOL
           Publications, December 1995.
   1995: "Sociopolitical Issues at TESOL '95." In TESOL Matters, Washington, DC: TESOL Publications, June 1995
   1994: "Policies of the Oppressed: Positive and Negative Language Policies." In Network Notes 4, May 1994.
   1993: "The Written English Metaphors We Live, Plan, Teach and May Be Bound By" Interchange. Brigham Young
           University, General and Honors Education. December 1993.
   1993: "Preparing for Choices." In TESOL Matters, Washington, D.C: TESOL Publications, June 1993.
   1993: "Policies of the Oppressed: Positive and Negative Language Policies." In TESOL Matters, Washington, D.C:
           TESOL Publications, June 1993.
   1993: "On the Sociopolitical Nature of TESOL." In TESOL Matters, Washington, D.C: TESOL Publications, January
           1993.

   Peer Reviewed Journal Publications as Editor

   1995: "Special Section on Analogical Modeling" W. Eggington (ed.), Revista di Linguistica, Pisa, Italy 1995.

   Professional Newsletter Publications as Editor

   1994-1996: "Sociopolitical Concerns Column." TESOL Matters, TESOL Publications
   1977-1978: QATESOL News, Queensland, Australia.

   PRESENTATIONS

   Plenary or Invited Presentations

   2020: “Social Advocate Versus Forensic Linguist: A Case Study of an Internal Conflict.” Invited to present at the
           International Applied Linguistics Conference, Grogingen, The Netherlands, August 2020.
   2019: “Relativity Applies to Physics, not Ethics’: Exploring Ethical Issues in FL/FP Research.” Invited to participate in
           expert’s panel, Germanic Society for Forensic Linguistics, Graz, Austria, September 2019.
   2019: “Law and Corpus Linguistics in Brief.” Invited to present at the Annual Language and Law conference,
           Brigham Young University Law School. Audience consisted of lawyers, including prosecutors, public
           defenders, and law enforcement representatives. This was a Continuing Legal Education (CLE) event.
           March 2019.
   2019: “Corpus Linguistics Workshop” (with James Heilpern). A workshop to Justices and law clerks of the Georgia
           State Supreme Court, Atlanta, Georgia, March 2019.
   2019: “Non-native English Speakers and Their Comprehension of Legal English.” Invited to present at the Annual
           Law and Corpus Linguistics Conference, Brigham Young University Law School, February 2019.
   2018: “Language proficiency and citizen’s rights.” Invited to present at the Language and Law Forum, University of
           Utah, April 2018.
   2018: “Fair and equal language access to justice for those not proficient in English.” A Continuing Legal Education
           (CLE) presentation with Judge Lynn W. Davis (Utah Fourth District Court). Invited to present at the Annual
           Language and Law conference, Brigham Young University Law School, March 2018. Audience consisted of
           lawyers, including prosecutors, public defenders, and law enforcement representatives.
   2017:   “An Evaluation of South Korea’s English-in-Education Language Plan.” Invited to present the keynote
           plenary at the Korean Association of Teachers of English (KATE) Conference, July 2017.
   2017: “The Sociopolitics of English in South Korea.” Invited to present at the U.S. Embassy, Seoul, South Korea,
           July 2017.
   2016:   “Forensic linguist versus sociolinguist: A battle within.” Invited to present at an “Invited Colloquia: Applied
           Linguistics in the Courtroom.” American Association for Applied Linguistics Annual Conference, April 2016.
   2016: “Free Speech, Hate Speech: Exploring the Language of Hate Crimes.” Invited to present at an “Extraordinary
           Session: Panel on Hate Speech.” Linguistics Society of America Annual Conference, Washington D.C.
           January 2016.
   2015: “The Educational Language Planning Challenge: Can You Bring Them Here from There?” Invited to present at
Case 9:18-cv-80176-BB Document 500-14 Entered on FLSD Docket 05/09/2020 Page 26 of
                                CONFIDENTIAL
                                       42
                                                                                         Eggington, CV, January 2020   6
            the “K-12 Dream Day: Engaging English Language Learners in the Mainstream.” University of New Orleans,
            Louisiana.
   2015: "Are Dictionaries Done? The Developing Role of Corpus Linguistics in Definitional Disputes." Invited to present
            at the Association of Corporate Counsel Quarterly Meeting, Salt Lake City, Utah.
   2014: “How Can Linguistic Analysis Help Define a Hate Crime?” Invited to present at the West Coast Round Table
            on Language and Law, Missoula, Montana.
   2014: “Language and the Law: An Overview of Forensic Linguistics”. Plenary Address: Linguistics Society of Korea.
            Seoul National University.
   2014: “Using Corpus Linguistics to Teach and Learn High-Code/Low Code Register Variation”. Alice Pack Memorial
            Lecture, Brigham Young University, Hawaii.
   2013: “Using English Corpora to Teach and Learn High-Code/Low Code Register Variation.” Plenary Address. Korea
            Multi-media Assisted Language Learning (KAMALL) International Conference, Seoul, South Korea.
   2013: “Some Matters American Jurisprudence Should Know about the English Proficiency of Linguistic Minorities.”
            Invited speaker, Utah State Bar Association Conference, St. George, Utah.
   2012: “How Blind Is Justice in the Age of Proximity?” UCLA Multilingualism in Institutional Contexts Conference, Los
            Angeles. Invited Speaker.
   2012: “Intercultural Rhetoric in the Age of Proximity.” 7th Intercultural Rhetoric and Discourse Conference, Indiana
            University Purdue University Indianapolis, Invited Plenary Speaker.
   2011: “Some Matters American Jurisprudence Should Know about the English Proficiency of Linguistic Minorities.”
            Invited to present at the West Coast Symposium on Language and the Law. San Diego State University.
   2010: “Toward solving the language testing paradox in English language planning, teaching and learning.” Opening
            Plenary, Current Trends in Language Testing Conference, Dubai, UAE. Funded by U.S. State Department.
   2010: “Toward solving the language testing paradox in English language planning, teaching and learning”. Teacher
            seminar, Sultan Qaboos University, Oman, Funded by U.S. State Department.
   2010: “Thinking about Culture in TESOL.” Plenary Speaker. MIDTESOL Conference, Dubuque, Iowa.
   2010: “What Linguistics Can Tell Us about Strategies for Teaching Metaphor.” Plenary Speaker. MIDTESOL
            Conference, Dubuque, Iowa.
   2010: “Re-imagining Culture in TESOL” (with Dr. Ulla Connor). Invited luminary speaker. TESOL International
            Conference, Boston, MA.
   2008: “Language Planning at U.S. Universities” Invited featured speaker with Norm Evans), TESOL, New York City.
   2008: “From Learner Voice to Academic Voice,” Invited Featured Speaker. TESOL Arabia, Dubai, UAE.
   2007: “From Language Teacher to Language Planner” (with Norman Evans), Invited spotlight speaker. TESOL,
            Seattle WA.
   2005: “Harnessing the power of language planning for university contexts.” Invited, funded featured speaker. TESOL
            Arabia Conference, Dubai, UAE.
   2005: “Teachers of English to Speakers of Other Languages (TESOL): Why, What and How We Advocate.” Invited
            to present at the National Council of Teachers of English Conference, Pittsburgh, PA.
   2004: “Unrestricting the Academic Restricted Code through Language Planning.” Featured Speaker, Bennion
            Teachers Workshop, Utah State University.
   2003: “Reversing Samoan Language Shift.” Invited Speaker. International Samoan Language Commission
            Conference, Los Angeles.
   2003: Lessons in language services from four previous Olympics. Invited Speaker. First Beijing 2008 Olympic
            Cultural Festival. Beijing, China.
   2003: Are we really participating in linguistic genocide? Invited Spotlight Session, TESOL 2003, Baltimore, Md.
   2002: "English within the power/solidarity paradigm." Invited Spotlight Session, TESOL, 2002, Salt Lake City, Utah.
   1998: "Rhetorical Style: As Latin Was, English Is?" Invited featured speaker, University of Wisconsin Linguistics
            Symposium on Discourse Across Languages and Cultures.
   1998: "Foundations for a Language Policy for the Olympic Games." Invited to present to the Sydney 2000 Olympic
            Language Policy Consortium, Sydney, Australia.
   1995: "Grammars of academic success." Invited to present at the Teacher's Seminar, Liahona, Tonga.
   1995: "Hybrid literacies in international communication." Invited to present for the "New Directions in Intercultural
            Literacy Studies Colloquium", TESOL '95, Long Beach, Ca.
   1995: "Literacies in conflict: From primary to secondary school literacies in an Aboriginal community." Invited as a
            featured speaker (with honorarium), Australian Council of TESOL Associations Conference, Sydney,
            Australia.
Case 9:18-cv-80176-BB Document 500-14 Entered on FLSD Docket 05/09/2020 Page 27 of
                                CONFIDENTIAL
                                       42
                                                                                        Eggington, CV, January 2020   7
   1995: "The English language metaphors we write by." Invited as a featured speaker (with honorarium), Australian
           Council of TESOL Associations Conference, Sydney, Australia.
   1994: "English intrusion in academic genres." Invited to present for the "New Directions in Intercultural Literacy
           Studies Colloquium", TESOL '94, Baltimore, MD. U.S.A.
   1993: "Korean Written Discourse Styles: Towards an International Discourse?". Invited to present for the "New
           Directions in Intercultural Literacy Studies Colloquium", TESOL '93, Atlanta, Ga. U.S.A.
   1993: "From the Past to the Present: A Conceptual Overview of Language Policies in English Speaking Nations."
           Invited to present for the "Language Policies in English Speaking Nations Colloquium", TESOL '93, Atlanta,
           Ga. U.S.A.
   1993: "Language Planning, Language Teaching: An Exercise in HUMAN Resource Management." Invited as a
           featured speaker at the Australian TESOL Conference/Summer School, Sydney, Australia.
   1991: "Culture and Cognition: Research from Australian Aboriginal Education." Invited to present within the Culture
           and Cognition Research Colloquium at the TESOL Conference, New York.
   1991: "What It Means to Read and Write in Australian Aboriginal Culture." Invited to present as part of the 7th
           Annual Cross-Cultural Literacy Colloquium at the TESOL Conference, New York.
   1990: "Varieties of English." Invited to present in the Applied Linguistics Academic Interest Section at the TESOL
           Conference, San Francisco.

   Peer Reviewed Paper Presentations

   2020: “Quantitative and Qualitative Analyses of Rehearsed Speech Characteristics on the Oral Proficiency Interview
           – Computer (OPIc)” with G. Gates and T. Bell. Language Assessment Research Conference, Provo, Utah.
           March 2020.
   2020: “Corpus Linguistics and Trademark Genericity” with James Heilpern, Zach Smith, & Earl Brown. Fifth Annual
           Law and Corpus Linguistics Conference, Brigham Young University, Provo, Utah. February 2020.
   2019: “Examining the Objectivity of Corpus-based Approaches to Statutory Interpretation.” Germanic Society for
           Forensic Linguistics, Grazz, Austria, September 2019.
   2019: “Corpus Linguistics Applications to the Law: An Overview of the Development and Applications of Specialized
           Legal Corpora.” Colloquium convener and presenter. American Association of Applied Linguistics
           Conference, Atlanta, Georgia, March 2019.
   2019: “The use of corpora in forensic linguistic contexts.” American Association of Applied Linguistics Conference,
           Atlanta, Georgia, March 2019.
   2018: “Cross-cultural Pragmatic Failure between Police and Young African American Urban Males” with Tanner Call.
           Translating and Translanguaging: Communication in the Multicultural City Conference, Birmingham, U.K.,
           March 2018.
   2018: “Cross-cultural Pragmatic Failure between Police and Young African American Urban Males” with Tanner Call.
           Georgetown University Roundtable of Linguistics, March 2018.
   2018: “Service Learning: Innovative Pedagogies in Linguistics Mini-course” with Michal Temkin Martinez. Linguistics
           Society of America, Salt Lake City, Utah, January 2018.
   2018: “Triangulating corpus and human subjects data in determining ordinary meaning in legal contexts” with
           Madison Grant. Linguistics Society of America, Salt Lake City, Utah, January 2018.
   2017: “Triangulating corpus and human subjects data in determining ordinary meaning in legal contexts”. West Coast
           Roundtable on Language and the Law, August, 2017.
   2017: “Combining textual analysis and field work within a trans-“sub”-disciplinary model” with SunOk Kim. American
           Association of Applied Linguistics (AAAL) Conference, Portland, Or, March 2017.
   2017: “Black Pragmatics Matter: Miscommunication between U.S. Police and Inner-City African Americans,” with
           Tanner Call. International Association of Forensic Linguistics Conference, Porto, Portugal, July 2017.
   2017: “Causes and Effects of the Complexity of Legal Language in South Korea,” with SunOk Kim. International
           Association of Forensic Linguistics (IAFL) Conference, Porto, Portugal, July 2017.
   2017: “Testing language or culture? A discourse analysis of the Test of Proficiency in Korean,” with SunOk Kim.
           International Association of Applied Linguistics (AILA) Conference, Rio de Janeiro, Brazil, July 2017.
   2016: “Avoiding Confirmation Bias in Forensic Linguistics Research.” West Coast Roundtable on Language and the
           Law, August, 2016.
   2016: "Understanding and Supporting ESL Readers and Writers in Higher Education", Publisher’s Sponsored
           Presentation, TESOL 2016, Baltimore, April 2016.
Case 9:18-cv-80176-BB Document 500-14 Entered on FLSD Docket 05/09/2020 Page 28 of
                                CONFIDENTIAL
                                       42
                                                                                          Eggington, CV, January 2020   8
   2015: “A Case Study of the Development and Demise of a University-Wide ESL Language Plan.” Bridging Language
            Acquisition and Language Policy Symposium, Lund University, Sweden, June 2015.
   2014: “Using Debate in the Classroom to Develop Global Proficiency,“ with T. Brown, J. Bown, E. Talalakina, ACTFL
            Conference, San Antonio, Texas.
   2013: “Toward the Development of an Epistemology of Linguistics for Pedagogical Purposes.” Linguistics Society of
            America Conference, Boston, MA.
   2012: “Measuring Language Ability in Legal Contexts” (with T. Cox). Georgetown University Roundtable on
            Languages and Linguistics. Georgetown University, Washington D.C.
   2011: Elicited Imitation as a Determiner of the Need for a Court Interpreter” (with T. Cox and S. Wood). International
            Association of Forensic Linguistics Conference, Birmingham, U.K.
   2011: “The Consequences of Feigned Comprehension in Interrogation Settings” (with T. Cox and S. Wood).
            International Association of Forensic Linguistics Conference, Birmingham, U.K.
   2011: “Culture(s) in Global and Local Englishes: Theory and Teaching Practice” (with U. Connor). TESOL, 2011.
            New Orleans, LA.
   2010: “Towards Accommodating the “Tragedy of the Commons” Effect in Language Policy Development.” Applied
            Linguistics Association of Australia Conference, Brisbane, Australia.
   2010: “Towards Accommodating the “Tragedy of the Commons” Effect in Language Policy Development.” American
            Association of Applied Linguistics Conference, Atlanta, Georgia.
   2009: “Fake Comprehension Strategies by Non-native English Speakers in Police Interrogations.” International
            Association of Forensic Linguistics Conference, Amsterdam, NL.
   2008: “Opposing Language Restrictionist Policies in the U.S.” International Association of Applied Linguistics,
            Essen, Germany.
   2008: “Is There a Drift Towards Universal English-Based Rhetorical Patterns?” 18th International Congress of
            Linguistics. Seoul, Korea.
   2007: “Linguistic Elements of Hate Crimes,” International Association of Forensic Linguistics Conference, Seattle,
            WA.
   2006: “Resolving Trade Name Legal Disputes through Corpus Research” (with M. Davies). The American
            Association of Applied Corpus Linguistics. American Association of Applied Corpus Linguistics.” Flagstaff,
            Az.
    2006: “Is There a Drift Toward Universal English-based Rhetorical Patterns? Applied Linguistics Association of
            Australia Conference, Brisbane, Australia.
   2006: “The Public Face of Language Planning.” Applied Linguistics Association of Australia Conference, Brisbane,
            Australia.
   2006: “Language Planning and Foreign Language teaching in the U.S. “Applied Linguistics Association of Australia
            Conference, Brisbane, Australia.
   2006: “Leading with Action Research” (with K. Eggington). TESOL, Tampa, Fl.
   2005: “Incorporating Academic Restricted Code in Language-in-Education Planning.” 14th World Congress of
            Applied Linguistics, Madison, Wisconsin.
   2005: “Studies in Forensic Linguistics for Pre-Law Students.” International Association of Forensic Linguistics
            Conference, Cardiff, Wales.
   2005: “Home Literacy Influence and Academic Success.” (with E. Petelo) TESOL, San Antonio.
   2004: “Unrestricting the Academic Restricted Code.” MEXTESOL National Convention, Morellia, Mexico.
   2004: “Language Planning in Applied Linguistics Theory and Practice.” American Association of Applied Linguistics.
            Portland.
   2004: “From Brand Name to Generic Name: The Kelley Blue Book Cases”. American Names Society Conference at
            Linguistics Society of America conference, Boston, MA.
   2003: “From Brand Name to Generic Name: The Kelley Blue Book Cases.” International Association of Forensic
            Linguistics Conference, Sydney, Australia.
   2001: "Writing programs in conflict: ESL writing versus freshmen composition programs." AAAL 2001, St. Louis.
   2000: "Toward an Understanding of Linguistic Predictors of Academic Success." Georgetown University Roundtable.
   2000: "The so-far successful resistance to Official English in Utah." AAAL 2000, Vancouver.
   1999: "An analysis of American/Brazilian business communication." (with Jennifer Harrington) TESOL '99, New York,
            New York.
   1999: "Integrating video-conferencing into EFL curricula. "TESOL '99, New York, New York.
   1998: "Utah's language planning response to changing demographics" (co-presented with Laura McCrea)
Case 9:18-cv-80176-BB Document 500-14 Entered on FLSD Docket 05/09/2020 Page 29 of
                                CONFIDENTIAL
                                       42
                                                                                        Eggington, CV, January 2020   9
           TESOL'98, Seattle, Wa.
   1998: “Solving EFL communication problems through interactive video”, Technology Connects Symposium, (with
           Marian Ashley) TESOL'98, Seattle, Wa.
   1997: "Exploring the scope of "language" in language-in-education policy" (Co-presented with Brent Green).
           American Association for Applied Linguistics Conference, Orlando, Florida.
   1997: "Predictors of academic success in an oral society" (co-presented with Brent Green) in the "Contact, contexts
           and contrast in cross-cultural literacy colloquium." TESOL 1997, Orlando, Florida.
   1997: "About language -- the latest from and to applied linguists". Applied Linguistics Interest Section Academic
           Session, TESOL 1997, Orlando, Florida.
   1996: "Rhetorical influence: As Latin was, English is." World Englishes Conference, Honolulu, Hawaii.
   1996: "To maintain, or to empower or to try to do both? Language policy in the South Pacific." Invited to present at
           the "Post-Colonial Language Problems and Language Planning: Assessing the Past Half Century
           Workshop" of the Memory, History and Critique: European Identity at the Millennium, Fifth Conference of the
           International Society for the Study of European Ideas, Utrecht, The Netherlands.
   1996: "Chinese cultural influences on topic choice and rhetorical style." With Diana Nelson, TESOL 1996, Chicago,
           Il.
   1996: "To boldly go where no feminist theory has gone before." Popular Culture Association International
           Conference, Honolulu, Hi.
   1995: "Elementary, secondary and community literacies in conflict." TESOL '95, Long Beach Ca.
   1995: "Copy this down: From language policy to classroom practice." American Association of Applied Linguistics
           Conference, Long Beach Ca.
   1995: "Contrastive discourse analysis of World English literatures." (Co-presented with Wendy Baker). Ninth Annual
           International Conference on Pragmatics and Language Learning. University of Illinois at Urbana-Champaign.
   1995: "Language and language-in-education policy in English dominant nations," In Language Policy Colloquium,
           Australian Council of TESOL Associations Conference, Sydney, Australia.
   1994: "Literacies in conflict: From elementary to secondary school literacies in an Aboriginal community."
           TESOL'94, Baltimore, MD. U.S.A.
   1994: "Text and Context in Australian Aboriginal Rhetorics." Pragmatics Research Parasession, 8th Annual
           International Conference on Pragmatics and Learning, University of Illinois at Urbana-Champaign.
   1993: "Stylistic Norms and Cultural Variation: A Comparison of Narrative Fiction by European-American and
           Mexican American Male and Female Authors" (with Joanna Brooks). American Association for Applied
           Linguistics Conference, Atlanta, Ga. U.S.A.
   1992: "The Development of Peace Approaches in Materials and Teaching." TESOL 1992, Vancouver, B.C.
   1992: "Policies of the Oppressed: Positive and Negative Language Policies." American Association Applied
           Linguists Conference, Seattle.
   1992: "Policies of the Oppressed: Positive and Negative Language Policies." TESOL Conference, Vancouver.
   1990: "From Oral to Literate Culture: The Australian Aboriginal Experience." TESOL Conference, San Francisco.
   1989: "Contrastive Analysis of Varieties of Australian Aboriginal Text." TESOL 23rd Annual Convention, San
           Antonio, Texas, U.S.A.
   1987: "Evaluating the Impact of Bilingual Education in Aboriginal Communities in the Northern Territory." ANZAAS
           (Australian and New Zealand Association for the Advancement of Science) Congress, Townsville, Australia.
   1987: "A Contrastive Analysis of Aboriginal English Prose." Presented at the AILA (International Applied Linguistics
           Association) Congress, Sydney, Australia.
   1987: "Aboriginal English Prose: Similarities and Differences to Standard Australian English Prose." Cross Cultural
           Issues in Educational Linguistics Conference, Batchelor, Australia.
   1987: "The Impact of Sociolinguistics Research on Language Development Programs." Australian TESOL Summer
           School, Sydney, Australia.
   1986: "The Value of Language Planning Theory on Adult ESL Program Design." Applied Linguistics Association of
           Australia Conference, Adelaide, Australia.
   1986: "Theoretical Foundations of Adult Second-Language Literacy Methodologies." Applied Linguistics Association
           of Australia Conference, Adelaide, Australia.
   1984: "Toward a Language Plan for Southern California." TESOL National Convention, Houston.
   1983: "Contrastive Rhetoric: Applications in a Korean-English Context." TESOL National Convention, Toronto.
   1983: "A Case for the Cost-Effectiveness of Adult ESL Programs." TESOL National Convention, Toronto.
Case 9:18-cv-80176-BB Document 500-14 Entered on FLSD Docket 05/09/2020 Page 30 of
                                CONFIDENTIAL
                                       42
                                                                                        Eggington, CV, January 2020   10
   CONSULTANCIES

   Legal Consultancies: (* indicates 21 instances of deposition or court testimony provided)

      1.    2020: Forensic Consultant for Attorney Jim Langdon of Dorsey and Whitney (Minnesota) in a case involving
            two disputed clauses in a contract.
      2.    2020: Forensic Consultant for Attorney Norm Silverman of Austin Texas in a case involving the leading of,
            and coercive interrogation of, witnesses and suspects in a criminal case.
      3.    2019: Forensic Consultant for Attorney Dirk Vandever of The Popham Law Firm, Kansas City, MO in a case
            involving a disputed clause in an auto-insurance policy.
      4.    2019: Forensic Consultant for David L. Clarke, The Clarke Law Firm, Murfreesboro, TN, in a case involving
            the English proficiency of a non-native English speaker.
      5.    2019: Forensic Consultant for Cynthia Orr of Goldstein Goldstein, Hilley and Orr, San Antonio, Texas in a
            case involving a discourse analysis of a court transcript and the meaning of a specific phrase.
      6.    2018: Chief consulting linguist in a Brief of Amici Curiae to the U.S. Supreme Court in Rimini Street V.
            Oracle USA, Inc. In conjunction with Schaerr & Jaffe LLP, Washington, DC. The brief argued for a resolution
            of a contested legal term using corpus linguistics as the prime research tool.
      7.    *2018: Forensic Consultant for Maschoff Brennan, Salt Lake City, Utah, in a case involving contested
            trademarks.
      8.    2018: Forensic Consultant for Samson Law Associates, George Town, Cayman Islands in a case involving
            the reliability and validity of a government English language testing protocol.
      9.    *2018: Forensic Consultant for Laughlin Legal PC, San Mateo, California in a case involving whether a non-
            native English speaker understood her pre-nuptial agreement. Ongoing.
      10.   *2017: Forensic Consultant for Parr Brown Gee & Loveless, Salt Lake City, Utah in a case involving the
            meaning of a contested term in a contract.
      11.   *2017: Forensic Consultant for Parr Brown Gee & Loveless, Salt Lake City, Utah in a case involving
            determining the author of a movie script.
      12.   2017: Forensic Consultant for Alston and Bird, LLP., Atlanta Ga. In a case involving whether a non-native
            English speaker understood his Miranda Warnings.
      13.   2017: Forensic Consultant for Ben Allen, General Counsel, Schellman and Company LLC, Tampa, Florida
            in a case involving the interpretation of an ambiguous government regulation.
      14.   2016: Forensic Consultant for J.J. Kim & Associates, P.C. Garden Grove, California in a case involving
            determining the author of a series of slanderous emails written by an employee of a Korean-based
            international shipping company. The case will be tried in a South Korean court.
      15.   2016: Forensic Consultant for Attorneys Paul Morgan and Kimberly Hoof (Houston, Texas) in a case
            involving the ability of a non-native English speaker to comprehend a police interrogation.
      16.   2016: Forensic Consultant for Attorney Emma Isakson of Mitchell, Stein and Carey, Phoenix, Arizona in a
            case involving the ability of a non-native English speaker to comprehend a police interrogation.
      17.   2016: Forensic consultant for Attorney Norm Silverman (Austin, Texas) in a case involving the ability of a
            non-native English speaker to comprehend police interrogations as well as an evaluation to determine
            whether defendant should be considered as an adult. Settled.
      18.   *2015: Forensic consultant for Carmen P. Forte, Jr. of Klein, Thorpe and Jenkins, LTD., Chicago in a case
            involving the ability of a non-native English speaker to understand police questioning without the aid of an
            interpreter. Ongoing.
      19.   *2015: Forensic consultant and expert witness for Attorney Norm Silverman (Austin, Texas) in a case
            involving the ability of a non-native English speaker to understand his Miranda warnings and police
            questioning with respect to coercive interrogation techniques used by the police. Testimony provided in jury
            trial. Case resulted in a hung jury.
      20.   *2015: Expert witness for the Federal Public Defender’s Office (Alexandria, Virginia) in a criminal case
            involving a defendant’s English language proficiency. Testimony provided in federal court in an evidentiary
            hearing and jury trial.
      21.   *2014: Expert witness for Attorney James F. Halley (Portland Oregon) in a criminal case involving alleged
            hate crime accusations based on defendant’s use of a derogatory term. Court testimony provided. Case
            resulted in hung jury leading to reduced charges.
      22.   2014: Expert witness for Attorney Jon H. Rogers (Salt Lake City, Utah) in two cases involving the scope of a
Case 9:18-cv-80176-BB Document 500-14 Entered on FLSD Docket 05/09/2020 Page 31 of
                                CONFIDENTIAL
                                       42
                                                                                        Eggington, CV, January 2020   11
            “provided however that” clause in a legal contract.
      23.   *2013: Expert witness for the Federal Defender’s Office (Salt Lake City) in a case involving a defendant’s
            English language proficiency. Testimony provided in evidentiary hearing. Issue resolved in favor of
            defendant.
      24.   2013: Expert witness for Attorney Andrew W. Bodeau of Cahill, Davis & O’Neall, LLP, Los Angeles Ca. in a
            case involving the meaning of a phrase in a legal document. Case settled.
      25.   *2013: Expert witness for Attorney Linda Parisi (Sacramento, Ca) in a criminal case involving alleged hate
            crime accusations based on defendant’s use of a derogatory term.
      26.   *2013: Expert witness for the Federal Defender’s Office (Salt Lake City) in a criminal case involving the
            ability of a non-native English speaker to understand Miranda Rights and police questioning.
      27.   *2012: Expert witness for Glenn Gimbut, City Attorney, City of San Luis, Az., in a case involving the ability
            of a non-native English speaker to comprehend complex spoken and written English. (Case found in favor of
            City Attorney)
      28.   2011: Expert witness for V. John Ella of Jackson Lewis LLP, Minneapolis, Minnesota in a case involving
            trade-mark infringement. (Case settled)
      29.   2010: Expert witness for the Federal Defender’s Office (Salt Lake City) in a case involving a defendant’s
            English language proficiency (case dismissed).
      30.   *2010: Expert witness for Edwin S. Wall, P.C (Salt Lake City) in a case challenging the conclusions of a
            former FBI document examiner who claims a defendant wrote a series of threatening letters. (Services no
            longer needed due to prosecution’s withdrawal of examiner’s services based upon results of evidentiary
            hearing).
      31.   2010: Expert witness for Sheiness, Scott, Grossman and Cohn, LLP (Houston, Texas) in a case involving
            the meaning of a term in a legal contract. (case settled)
      32.   2009: Expert witness for Attorney Jon H. Rogers (Salt Lake City, Utah) in a case involving the scope of a
            “provided, however, that” clause in a legal contract. (case settled)
      33.   2009: Expert witness for Druyon Law Offices (Bountiful, Utah) in a case involving identifying the author of a
            police statement.
      34.   *2008: Expert witness for the Federal Defender’s Office (Salt Lake City) in a criminal case involving the
            ability of a native American to understand his Miranda Rights.
      35.   *2008: Expert witness for the Federal Defender’s Office (Salt Lake City) in a case involving the English
            language proficiency of a Korean immigrant charged with a criminal activity.
      36.   2008: Expert witness for the Federal Defender’s Office (Salt Lake City) in a case challenging the
            conclusions of a document examiner who claims a defendant wrote a series of threatening letters.
      37.   2007: Expert witness for Van Cott, Bagley, Cornwall & McCarthy (Salt Lake City, Utah) in a case involving
            the referent of an exclusionary clause in a disputed contract between two legal firms.
      38.   2007: Forensic document examiner in a case requiring the identification of the author of a series of
            documents (Strict confidentiality required)
      39.   2007: Expert witness for Glenn Ioffredo, Maitland, Fl. in a case involving the interpretation of ambiguous
            references in a will.
      40.   2006: Expert witness for The Sandage Law Firm, P.C., Kansas City, Mo. in a case involving the
            determination of a crime as a hate crime based upon the defendant’s use of an ethnic epithet. (pro bono)
      41.   2006: Expert Witness for Craig Cook, Attorney-at-law, (Salt Lake City, Utah) in a case involving a content
            analysis of a signed, but undated holographic will.
      42.   2005: Consulting Expert Witness for Wilmer Cutler Pickering Hale and Dorr (Washington D.C.) in a case
            involving generic use of a trade name.
      43.   *2003: Expert witness for the California State Attorney General (Sacramento) in a case involving the
            readability of parole documentation.
      44.   2002: Expert witness for Nielsen and Senior (Salt Lake City, Utah) in a case involving the scope of an
            exclusionary clause in a mining lease agreement.
      45.   2002: Expert witness for Ted Weckel, (Attorney-at-law, Utah) in a case involving the English language
            proficiency of a Cambodian refugee charged with criminal activity.
      46.   *2003: Expert Witness for Kaye, Scholer LLP (New York, Los Angeles) in a case involving national and
            international brand name infringement.
      47.   *2002: Expert Witness for Kaye, Scholer LLP (New York, Los Angeles) in a case involving national and
            international brand name infringement.
      48.   *2002: Expert witness for Robert Lucherini, Attorney-at-law (Las Vegas, Nevada) in a case involving the
Case 9:18-cv-80176-BB Document 500-14 Entered on FLSD Docket 05/09/2020 Page 32 of
                                CONFIDENTIAL
                                       42
                                                                                          Eggington, CV, January 2020   12
           English language proficiency of a Chinese-Vietnamese immigrant under criminal investigation.
       49. *2002: Expert witness for Giauque, Crocket, Bendinger & Peterson (Salt Lake City, Utah) in a case involving
           Utah's Official English policy. (pro bono)
       50. 1997: Expert Witness for Abbott and Walker, Attorneys-at-law (Provo, Utah), in a case involving the meaning
           of two related words in a "non-compete clause" within a sale-of-business contract.
       51. *1992: Expert Witness for Holme, Roberts and Owen, (Salt Lake City, Utah) in a case involving the meaning
           of a mining contract between the State of Utah and an international mining company.

   General Applied Linguistics:

   1999: Sorenson Development Corporation, Salt Lake City, Utah, ESL Applications for Sorenson Vision Project.
            Duties: Advising on the development of materials and applications for video-conferencing technology for
                     ESL purposes.
   1995-2000: National Languages and Literacy Institute of Australia (NLLIA), Olympic Games Language Policy
            Project.(With Dr. Ellen Touchstone, Touchstone Language Management, Los Angeles)
            Duties: To develop an "international event language provision policy and plan" for the Sydney 2000 Olympic
                     Games. The specific objective of this consultancy was to conduct a sociolinguistic survey of
                     participants during the Atlanta Games to evaluate language provision at those games. We
                     undertook this task July-August 1996, and wrote a report which was presented to the Prime
                     Minister's office.
   1992-1996: LDS Church Education System (CES), South Pacific Region.
            Duties: Visited, researched and participated in a task-force formed by the CES to investigate the
                     effectiveness of CES schools in Samoa, Tonga, Fiji and Kiribati. As part of this consultancy, I
                     prepared a "white" discussion paper for the CES on bilingual education which has been
                     disseminated for further action.
   1992: Australian Language and Literacy Council (ALLC).
            Duties: Researched and wrote a report which placed the Australian Language and Literacy Policy into
                     rational frameworks. The ALLC advises the Australian Federal Government's Minister of
                     Employment, Education and Training. My rationale frameworks paper is now being used to
                     evaluate current language policy in Australia.
   1988: ELICOS Program (English Language Intensive Course for Overseas Students), University of Queensland,
            Australia.
            Duties: I was asked to conduct a number of staff training workshops with ELICOS personnel.
   1988: International Development Program, Australian Federal Government
            Duties: Through a contract arranged by the Brisbane College of Advanced Education, Institute of Applied
                     Linguistics, assisted in the development of the English Language Testing Service General Listening
                     test.
   1985: Murdoch University, Australia
            Duties: Investigating the American Language Program at the University of Southern California with the aim
                     of assisting those preparing for the Yan Chep University project.
   1982: University of California at Santa Barbara, California
             Duties: Developing and teaching a course on second language literacy to Teachers of English as a Second
                     Language.
   1980-1981: California Department of Education, Office of Staff Development.
            Duties: Planning, implementing and participating in a number of "institutes" sponsored by the department of
                     train ESL teachers from Baja California Department of Education, Mexico.

   PROFESSIONAL SERVICE

   Professional Organizations, Editorial Boards

   1999-present: Editorial Board, Current Issues in Language Planning, London: Multilingual Matters.
   2000-present: Large Grants Assessor for the Research Grants Committee of the Australian Research Council
       (Australian Government) Department of Employment, Education and Training. Involvement includes the
       evaluation of large research grants (above $100,000) in the fields of linguistics, sociolinguistics and educational
Case 9:18-cv-80176-BB Document 500-14 Entered on FLSD Docket 05/09/2020 Page 33 of
                                CONFIDENTIAL
                                       42
                                                                                       Eggington, CV, January 2020   13
       linguistics.
   2000-present: Member, International Association of Forensic Linguists; Conference Proposal Reviewer, 2019
   1993-present: American Association of Applied Linguistics (AAAL). Involvement includes: AAAL 1997, Program
                      Strand Coordinator, Language Policy Strand., Abstract reader for AAAL Conference, 1993,
                      1995,1997, 2018, 2019.
   2012-13: Linguistics Society of America, Co-chair, Linguistics in Higher Education Sub-committee.
   1996-2007: Teachers of English to Speakers of Other Languages (TESOL Inc.).
       Involvement included:
            Member, Board of Directors, 2003-2006.
            Convention Chair, San Antonio, 2005.
            Convention Local Organizing Committee Member, 2000 - 2002.
            Chair, Applied Linguistics Interest Section, 1997 - 1998,
            Editor, Sociopolitical Concerns Column, TESOL Matters, 1994 - 1996,
            Chair, Sociopolitical Concerns Standing Committee, 1992-1993,
            Chair of the Peace Education Sub-committee of the Sociopolitical Concerns Standing Committee, 1990-
                      1991,
            Invited to participate as an "expert researcher" in the 3rd Annual Research Fair at TESOL 1992,
            Abstract reader for TESOL 1991, 1992, 1993, 1997 Conference, Applied Linguistics Special Interest
                      Section,
            Abstract reader for TESOL 1994, 1995 Research Special Interest Section,
            Colloquium co-chair (with Helen Wren) for 1992, Sociopolitical Concerns Committee, Academic Session,
            Colloquium co-chair (with Natalie Kuhlman) for 1996, 1997, Annual Cross-cultural Literacy Colloquium,
            Colloquium co-chair (with William Grabe) for 1996, Thirty Years of Contrastive Rhetoric. This colloquium
                      was selected as the Presidential Colloquium for TESOL 1996,
            Colloquium chair for 1997 Applied Linguistics Interests Section Academic Session,
            Discussion Session program organizer for 1997 Applied Linguistics Interests Section, Discussion Sessions
   1996-2000: Manuscript Reviewer/Referee, Asian Journal of English Language Teaching, Involvement includes
       reviewing manuscripts for acceptance in the journal published by the Chinese University of Hong Kong.
   1985-1988: Australian Council of TESOL Associations (ACTA) and a member of the executive board of that
       organization.
   1985-1988: Applied Linguistics Association of Australia (ALAA) and the Northern Territory representative
   1985-1988: Association of Teachers of English as a Second Language, Australia (ATESL, N.T.).
   1985-1988: Australian College of Education.

   Conference Organization

   2016: Conference convener and chair, West Coast Roundtable on Language and the Law. Provo, Utah, August,
           2016.
   2005: Convention chair for TESOL (Teachers of English to Speakers of Other Languages) Annual Convention and
           Exposition held at San Antonio, Texas, March-April 2005. The conference attracted over 8,000 participants.
   2002: Local conference chair for TESOL (Teachers of English to Speakers of Other Languages) Annual Convention
           and Exposition held at Salt Lake City, April 2002. The conference attracted over 6,500 participants.
   1987: Co-convener of the AILA/ALAA (International Applied Linguistics Association/Applied Linguistics Association of
           Australia) International Pre-Congress Conference held in Darwin, August 1987 focusing on applied
           linguistics in Aboriginal education.

   PERSONAL

   Married to Pamela Joy Eggington (B.Ed., Elementary Teaching Credential, Graduate TESOL Certificate).
   Three children:

           William Barry Eggington, Owner and CEO, Eggington Productions, a computer animations producer (see
                    http://www.eggington.net)
           Kalani Joy Eggington, Ph.D. Curriculum and Instruction, University of Queensland, Australia. Assistant
                    Professor, Westminster College, Utah.
Case 9:18-cv-80176-BB Document 500-14 Entered on FLSD Docket 05/09/2020 Page 34 of
                                CONFIDENTIAL
                                       42
                                                                                     Eggington, CV, January 2020   14
                    http://www.westminstercollege.edu/apps/directory/directory dsp.cfm?unit=keggington. Science
                    Teacher, Dixon Middle School, Provo, Utah. 2002 Olympics Torch bearer.
           Julie Malia Eggington, Ph.D. Bio-chemistry, University of Wisconsin, Madison. CEO & Co-founder of Center
                    for Genomic Interpretation, LLC.

   Speaker of Korean.
Case 9:18-cv-80176-BB Document 500-14 Entered on FLSD Docket 05/09/2020 Page 35 of
                                       42
Case 9:18-cv-80176-BB Document 500-14 Entered on FLSD Docket 05/09/2020 Page 36 of
                                CONFIDENTIAL
                                       42




   Research Presentations Involving Forensic Linguistics:

   2020: “Social Advocate Versus Forensic Linguist: A Case Study of an Internal Conflict.”
          Invited to present at the International Applied Linguistics Conference, Grogingen,
          The Netherlands, August 2020.
   2020: “Quantitative and Qualitative Analyses of Rehearsed Speech Characteristics on
          the Oral Proficiency Interview – Computer (OPIc)” with G. Gates and T. Bell.
          Language Assessment Research Conference, Provo, Utah. March 2020.
   2020: “Corpus Linguistics and Trademark Genericity” with James Heilpern, Zach Smith,
          & Earl Brown. Fifth Annual Law and Corpus Linguistics Conference, Brigham
          Young University, Provo, Utah. February 2020.
   2019: “Examining the objectivity of corpus-based approaches to statutory
          interpretation.” Germanic Society for Forensic Linguistics, Graz, Austria,
          September 2019.
   2019: “Relativity Applies to Physics, not Ethics’: Exploring Ethical Issues in FL/FP
          Research.” Invited to participate in expert’s panel, Germanic Society for Forensic
          Linguistics, Graz, Austria, September 2019.
   2019: “Corpus Linguistics Applications to the Law: An Overview of the Development
          and Applications of Specialized Legal Corpora.” Colloquium convener and
          presenter. American Association of Applied Linguistics Conference, Atlanta,
          Georgia, March 2019.
   2019: “The use of corpora in forensic linguistic contexts.” American Association of
          Applied Linguistics Conference, Atlanta, Georgia, March 2019.
   2019: “Corpus Linguistics Workshop” (with James Heilpern). A workshop to members
          and law clerks of the Georgia State Supreme Court, Atlanta, Georgia, March
          2019.
   2019: “Law and Corpus Linguistics in Brief.” Invited to present at the Annual Language
          and Law conference, Brigham Young University Law School. Audience consisted
          of lawyers, including prosecutors, public defenders, and law enforcement
          representatives. This was a Continuing Legal Education (CLE event). March
          2019.
   2019: “Non-native English Speakers and Their Comprehension of Legal English.”
          Invited to present at the Annual Law and Corpus Linguistics Conference,
          Brigham Young University Law School, February 2019.
   2018: “Language proficiency and citizen’s rights.” Invited to present at the Language
          and Law Forum, University of Utah, April 2018.
   2018: “Fair and equal language access to justice for those not proficient in English.” A
          Continuing Legal Education (CLE) presentation with Judge Lynn W. Davis (Utah
          Fourth District Court). Invited to present at the Annual Language and Law
          conference, Brigham Young University Law School. Audience consisted of
          lawyers, including prosecutors, public defenders, and law enforcement
          representatives. March 2018.
   2018: “Cross-cultural Pragmatic Failure between Police and Young African American
          Urban Males” with Tanner Call. Translating and Translanguaging:
          Communication in the Multicultural City Conference, Birmingham, U.K., March
Case 9:18-cv-80176-BB Document 500-14 Entered on FLSD Docket 05/09/2020 Page 37 of
                                CONFIDENTIAL
                                       42


          2018.
   2018: “Cross-cultural Pragmatic Failure between Police and Young African American
          Urban Males” with Tanner Call. Georgetown University Roundtable of Linguistics,
          March 2018.
   2018: “Triangulating corpus and human subjects data in determining ordinary meaning
          in legal contexts” with Madison Grant. Linguistics Society of America, Salt Lake
          City, Utah, January 2018.
   2017: “Triangulating corpus and human subjects data in determining ordinary meaning
          in legal contexts”. West Coast Roundtable on Language and the Law, August,
          2017.
   2017: “Black Pragmatics Matter: Miscommunication between U.S. Police and Inner-City
          African Americans,” with Tanner Call. International Association of Forensic
          Linguistics Conference, Porto, Portugal, July 2017.
   2017: “Causes and Effects of the Complexity of Legal Language in South Korea,” with
          SunOk Kim. International Association of Forensic Linguistics (IAFL) Conference,
          Porto, Portugal, July 2017.
   2016: “Forensic linguist versus sociolinguist: A battle within.” Invited to present at an
          “Invited Colloquia: Applied Linguistics in the Courtroom.” American Association
          for Applied Linguistics Annual Conference, April 2016.
   2016: “Free Speech, Hate Speech: Exploring the Language of Hate Crimes.” Invited to
          present at an “Extraordinary Session: Panel on Hate Speech.” Linguistics
          Society of America Annual Conference, Washington D.C. January 2016.
   2015: "Are Dictionaries Done? The Developing Role of Corpus Linguistics in
          Definitional Disputes." Invited to present at the Association of Corporate Counsel
          Quarterly Meeting, Salt Lake City, Utah.
   2014: “Linguistics Elements of Hate Crimes Revisited.” West Coast Round Table of
          Language and the Law. Missoula, Montana, July 2014.
   2014: “Language and the Law: An Overview of Forensic Linguistics.” Invited plenary
          address, Linguistics Society of Korea Annual Conference, Seoul, Korea, May
          2014.
   2013: "Some Matters American Jurisprudence Should Know about the English
          Proficiency of Linguistic Minorities." Invited speaker, Utah State Bar Association
          Conference, St. George, Utah, March 2013.
   2012: “How Blind Is Justice in the Age of Proximity?” UCLA Multilingualism in
          Institutional Contexts Conference, Los Angeles. Invited Speaker, November
          2012.
   2012: “Intercultural Rhetoric in the Age of Proximity.” 7th Intercultural Rhetoric and
          Discourse Conference, Indiana University Purdue University Indianapolis, Invited
          Plenary Speaker, August 2012.
   2012: “Measuring Language Ability in Legal Contexts” (with T. Cox). Georgetown
          University Roundtable on Languages and Linguistics 2012. Georgetown
          University, Washington D.C. March 2012.
   2011: "Some Matters American Jurisprudence Should Know about the English
          Proficiency of Linguistic Minorities." West Coast Symposium on Language and
          the Law. San Diego State University, August 2011.
   2011: Elicited Imitation as a Determiner of the Need for a Court Interpreter” (with T.
Case 9:18-cv-80176-BB Document 500-14 Entered on FLSD Docket 05/09/2020 Page 38 of
                                CONFIDENTIAL
                                       42


          Cox and S. Wood). International Association of Forensic Linguistics Conference,
          Birmingham, U.K. July 2011.
    2011: “The Consequences of Feigned Comprehension in Interrogation Settings” (with
          T. Cox and S. Wood). International Association of Forensic Linguistics
          Conference, Birmingham, U.K. July 2011.
   2010: “Toward solving the language testing paradox in English language planning,
          teaching and learning.” Invited Opening Plenary Speaker, Current Trends in
          Language Testing Conference, Dubai, UAE. November 2010. Funded by U.S.
          State Department.
   2010: “Toward solving the language testing paradox in English language planning,
          teaching and learning”. Teacher seminar, Sultan Qaboos University, Oman,
          November 2010. Funded by U.S. State Department.
   2009: “Fake Comprehension Strategies by Non-native English Speakers in Police
          Interrogations.” International Association of Forensic Linguistics Conference,
          Amsterdam, NL., July 2009.
   2007: “Linguistic Elements of Hate Crimes, ”International Association of Forensic
          Linguistics Conference, Seattle, WA, July 2007.
   2006: “Resolving Trade Name Legal Disputes through Corpus Research” (with M.
          Davies). The American Association of Applied Corpus Linguistics. American
          Association of Applied Corpus Linguistics.” Flagstaff, Az., October 2006.
   2005: “Studies in Forensic Linguistics for Pre-Law Students.” International Association
          of Forensic Linguistics Conference, Cardiff, Wales, July 2005.
   2004: From Brand Name to Generic Name: The Kelley Blue Book Cases”. American
          Names Society Conference at Linguistics Society of America conference,
          Boston, MA, January 2004.
   2003: From Brand Name to Generic Name: The Kelley Blue Book Cases. International
          Association of Forensic Linguistics Conference. Sydney, Australia, July, 2003.

   Professional Affiliations:

      x   Member, International Association of Forensic Linguistics
      x   Member, Linguistics Society of America (served as co-chair of the Linguistics in
          Higher Education Sub-committee, 2011-2012)
      x   Member, Teachers of English to Speakers of English International Association
          (former member, Board of Directors, 2003-2006)

   Professional Development in Forensic Linguistics:


   2019: Participated in a three-day Federal Bureau of Investigation training program in
         Investigative Statement Analysis conducted by the FBI’s Language Services
         Section.

   2015: Invited to participate in the “Communication of Rights to Suspects Working
         Group”, an international group of linguists, psychologists, lawyers and
         interpreters who established guidelines for communicating rights to suspects who
Case 9:18-cv-80176-BB Document 500-14 Entered on FLSD Docket 05/09/2020 Page 39 of
                                CONFIDENTIAL
                                       42


         speak English as a second/additional language. Our guidelines have been
         adopted by many international entities.

   2011/2016: Participated in two three-day Oral Proficiency Interview training programs
         conducted by certified ACTFL trainers.

   Consultancies: (* indicates 21 instances of deposition or court testimony provided)

      1. 2020: Forensic Consultant for Attorney Jim Langdon of Dorsey and Whitney
          (Minnesota) in a case involving two disputed clauses in a disputed contract.
      2. 2020: Forensic Consultant for Attorney Norm Silverman of Austin Texas in a
          case involving the leading of, and coercive interrogation of, witnesses and
          suspects in a criminal case.
      3. 2019: Forensic Consultant for Attorney Dirk Vandever of The Popham Law Firm,
          Kansas City, MO in a case involving a disputed clause in an auto-insurance
          policy.
      4. 2019: Forensic Consultant for David L. Clarke, The Clarke Law Firm,
          Murfreesboro, TN, in a case involving the English proficiency of a non-native
          English speaker.
      5. 2019: Forensic Consultant for Cynthia Orr of Goldstein Goldstein, Hilley and Orr,
          San Antonio, Texas in a case involving a discourse analysis of a court transcript
          and the meaning of a specific phrase.
      6. 2018: Chief consulting linguist in a Brief of Amici Curiae to the U.S. Supreme
          Court in Rimini Street V. Oracle USA, Inc. In conjunction with Schaerr & Jaffe
          LLP, Washington, DC. The brief argued for a resolution of a contested legal term
          using corpus linguistics as the prime research tool. Case decided in favor of the
          brief’s advocacy.
      7. *2018: Forensic Consultant for Maschoff Brennan, Salt Lake City, Utah, in a
          case involving contested trademarks. Ongoing.
      8. 2018: Forensic Consultant for Samson Law Associates, George Town, Cayman
          Islands in a case involving the reliability and validity of a government English
          language testing protocol.
      9. *2018: Forensic Consultant for Laughlin Legal PC, San Mateo, California in a
          case involving whether a non-native English speaker understood her pre-nuptial
          agreement. Ongoing.
      10. 2018: Forensic Consultant for Armstrong Teasdale LLP, Las Vegas, Nevada in a
          case involving whether a non-native English speaker understood the language of
          his Miranda Warning and his police interview.
      11. *2017: Forensic Consultant for Parr Brown Gee & Loveless, Salt Lake City, Utah
          in a case involving the meaning of a contested term in a contract.
      12. *2017: Forensic Consultant for Parr Brown Gee & Loveless, Salt Lake City, Utah
          in a case involving determining the author of a movie script.
      13. 2017: Forensic Consultant for Alston and Bird, LLP., Atlanta Ga. In a case
          involving whether a non-native English speaker understood his Miranda
          Warnings.
      14. 2017: Forensic Consultant for Ben Allen, General Counsel, Schellman and
Case 9:18-cv-80176-BB Document 500-14 Entered on FLSD Docket 05/09/2020 Page 40 of
                                CONFIDENTIAL
                                       42


          Company LLC, Tampa, Florida in a case involving the interpretation of an
          ambiguous government regulation.
      15. 2016: Forensic Consultant for J.J. Kim & Associates, P.C. Garden Grove,
          California in a case involving determining the author of a series of slanderous
          emails written by an employee of a Korean-based international shipping
          company. The case will be tried in a South Korean court. Ongoing.
      16. 2016: Forensic Consultant for Attorneys Paul Morgan and Kimberly Hoof
          (Houston, Texas) in a case involving the ability of a non-native English speaker
          to comprehend a police interrogation.
      17. 2016: Forensic Consultant for Attorney Emma Isakson of Mitchell, Stein and
          Carey, Phoenix, Arizona in a case involving the ability of a non-native English
          speaker to comprehend a police interrogation.
      18. 2016: Forensic consultant for Attorney Norm Silverman (Austin, Texas) in a case
          involving the ability of a non-native English speaker to comprehend police
          interrogations as well as an evaluation to determine whether defendant should be
          considered as an adult. Settled.
      19. *2015: Forensic consultant for Carmen P. Forte, Jr. of Klein, Thorpe and
          Jenkins, LTD., Chicago in a case involving the ability of a non-native English
          speaker to understand police questioning without the aid of an interpreter.
          Ongoing.
      20. *2015: Forensic consultant and expert witness for Attorney Norm Silverman
          (Austin, Texas) in a case involving the ability of a non-native English speaker to
          understand his Miranda warnings and police questioning with respect to coercive
          interrogation techniques used by the police. Testimony provided in jury trial.
          Case resulted in a hung jury.
      21. *2015: Expert witness for the Federal Public Defender’s Office (Alexandria,
          Virginia) in a criminal case involving a defendant’s English language proficiency.
          Testimony provided in federal court in an evidentiary hearing and jury trial.
      22. *2014: Expert witness for Attorney James F. Halley (Portland Oregon) in a
          criminal case involving alleged hate crime accusations based on defendant’s use
          of a derogatory term. Court testimony provided. Case resulted in hung jury
          leading to reduced charges.
      23. 2014: Expert witness for Attorney Jon H. Rogers (Salt Lake City, Utah) in two
          cases involving the scope of a “provided however that” clause in a legal contract.
      24. *2013: Expert witness for the Federal Defender’s Office (Salt Lake City) in a
          case involving a defendant’s English language proficiency. Testimony provided in
          evidentiary hearing. Issue resolved in favor of defendant.
      25. 2013: Expert witness for Attorney Andrew W. Bodeau of Cahill, Davis & O’Neall,
          LLP, Los Angeles Ca. in a case involving the meaning of a phrase in a legal
          document. Case settled.
      26. *2013: Expert witness for Attorney Linda Parisi (Sacramento, Ca) in a criminal
          case involving alleged hate crime accusations based on defendant’s use of a
          derogatory term.
      27. *2013: Expert witness for the Federal Defender’s Office (Salt Lake City) in a
          criminal case involving the ability of a non-native English speaker to understand
          Miranda Rights and police questioning.
Case 9:18-cv-80176-BB Document 500-14 Entered on FLSD Docket 05/09/2020 Page 41 of
                                CONFIDENTIAL
                                       42


      28. *2012: Expert witness for Glenn Gimbut, City Attorney, City of San Luis, Az., in a
          case involving the ability of a non-native English speaker to comprehend
          complex spoken and written English. (Case found in favor of City Attorney)
      29. 2011: Expert witness for V. John Ella of Jackson Lewis LLP, Minneapolis,
          Minnesota in a case involving trade-mark infringement. (Case settled)
      30. 2010: Expert witness for the Federal Defender’s Office (Salt Lake City) in a case
          involving a defendant’s English language proficiency (case dismissed).
      31. *2010: Expert witness for Edwin S. Wall, P.C (Salt Lake City) in a case
          challenging the conclusions of a former FBI document examiner who claims a
          defendant wrote a series of threatening letters. (Services no longer needed due
          to prosecution’s withdrawal of examiner’s services based upon results of
          evidentiary hearing).
      32. 2010: Expert witness for Sheiness, Scott, Grossman and Cohn, LLP (Houston,
          Texas) in a case involving the meaning of a term in a legal contract. (case
          settled)
      33. 2009: Expert witness for Attorney Jon H. Rogers (Salt Lake City, Utah) in a case
          involving the scope of a “provided, however, that” clause in a legal contract.
          (case settled)
      34. 2009: Expert witness for Druyon Law Offices (Bountiful, Utah) in a case involving
          identifying the author of a police statement.
      35. *2008: Expert witness for the Federal Defender’s Office (Salt Lake City) in a
          criminal case involving the ability of a native American to understand his Miranda
          Rights.
      36. *2008: Expert witness for the Federal Defender’s Office (Salt Lake City) in a case
          involving the English language proficiency of a Korean immigrant charged with a
          criminal activity.
      37. 2008: Expert witness for the Federal Defender’s Office (Salt Lake City) in a case
          challenging the conclusions of a document examiner who claims a defendant
          wrote a series of threatening letters.
      38. 2007: Expert witness for Van Cott, Bagley, Cornwall & McCarthy (Salt Lake City,
          Utah) in a case involving the referent of an exclusionary clause in a disputed
          contract between two legal firms.
      39. 2007: Forensic document examiner in a case requiring the identification of the
          author of a series of documents (Strict confidentiality required)
      40. 2007: Expert witness for Glenn Ioffredo, Maitland, Fl. in a case involving the
          interpretation of ambiguous references in a will.
      41. 2006: Expert witness for The Sandage Law Firm, P.C., Kansas City, Mo. in a
          case involving the determination of a crime as a hate crime based upon the
          defendant’s use of an ethnic epithet. (pro bono)
      42. 2006: Expert Witness for Craig Cook, Attorney-at-law, (Salt Lake City, Utah) in a
          case involving a content analysis of a signed, but undated holographic will.
      43. 2005: Consulting Expert Witness for Wilmer Cutler Pickering Hale and Dorr
          (Washington D.C.) in a case involving generic use of a trade name.
      44. *2003: Expert witness for the California State Attorney General (Sacramento) in a
          case involving the readability of parole documentation.
      45. 2002: Expert witness for Nielsen and Senior (Salt Lake City, Utah) in a case
Case 9:18-cv-80176-BB Document 500-14 Entered on FLSD Docket 05/09/2020 Page 42 of
                                CONFIDENTIAL
                                       42


          involving the scope of an exclusionary clause in a mining lease agreement.
      46. 2002: Expert witness for Ted Weckel, (Attorney-at-law, Utah) in a case involving
          the English language proficiency of a Cambodian refugee charged with criminal
          activity.
      47. *2003: Expert Witness for Kaye, Scholer LLP (New York, Los Angeles) in a case
          involving national and international brand name infringement.
      48. *2002: Expert Witness for Kaye, Scholer LLP (New York, Los Angeles) in a case
          involving national and international brand name infringement.
      49. *2002: Expert witness for Robert Lucherini, Attorney-at-law (Las Vegas, Nevada)
          in a case involving the English language proficiency of a Chinese-Vietnamese
          immigrant under criminal investigation.
      50. *2002: Expert witness for Giauque, Crocket, Bendinger & Peterson (Salt Lake
          City, Utah) in a case involving Utah's Official English policy. (pro bono)
      51. 1997: Expert Witness for Abbott and Walker, Attorneys-at-law (Provo, Utah), in a
          case involving the meaning of two related words in a "non-compete clause"
          within a sale-of-business contract.
      52. *1992: Expert Witness for Holme, Roberts and Owen, (Salt Lake City, Utah) in a
          case involving the meaning of a mining contract between the State of Utah and
          an international mining company.
